 
EXHIBIT 10.1


 
 
 
 
 
AMENDMENT AND RESTATEMENT OF THE
 
COMPUTER SCIENCES CORPORATION
 
DEFERRED COMPENSATION PLAN
 


 
AND
 
SUMMARY PLAN DESCRIPTION
 


 
Effective as of October 28, 2007
 
 







      
                                 
      
        
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I - DEFINITIONS
         
Section 1.1
General
  2
 
Section 1.2
Administrator
  2
 
Section 1.3
Board
  2
 
Section 1.4
Change in Control
  2
 
Section 1.5
Chief Executive Officer
  3
 
Section 1.6
Code
  3
 
Section 1.7
Committee
  3
 
Section 1.8
Company
  3
 
Section 1.9
Delegate
  3
 
Section 1.10
Eligible Key Executive
  3
 
Section 1.11
Employee
  3
 
Section 1.12
ERISA
  3
 
Section 1.13
Exchange Act
  3
 
Section 1.14
Hardship
  4
 
Section 1.15
Part A Account
  4
 
Section 1.16
Part A Deferred Compensation
  4
 
Section 1.17
Part A Election Form
  4
 
Section 1.18
Part A Participant
  4
 
Section 1.19
Partial First Plan Year
  5
 
Section 1.20
Payday
  5
 
Section 1.21
Plan Year
  5
 
Section 1.22
Qualified Bonus
  5
 
Section 1.23
Qualified Salary
  5
 
Section 1.24
Retirement
  5
 
Section 1.25
Section 401(a)(17) Limitation
  6
 
Section 1.26
Separation from Service
  6
       
ARTICLE II - ELIGIBILITY
         
Section 2.1
Requirements for Participation
  6
 
Section 2.2
Deferral Election Procedure
  6
 
Section 2.3
Content of Part A Election Form
  7        
ARTICLE III - PARTICIPANTS' DEFERRALS
         
Section 3.1
Deferral of Qualified Bonus and Qualified Director Compensation
  7  
Section 3.2
Deferral for Partial First Plan Year
  8  
Section 3.3
Deferral for Qualified Salary
  8




 
 

--------------------------------------------------------------------------------

 



ARTICLE IV - DEFERRED COMPENSATION ACCOUNTS
         
Section 4.1
Part A Deferred Compensation Accounts
  9
 
Section 4.2
Crediting of Part A Deferred Compensation
  9
 
Section 4.3
Crediting of Earnings
  9
 
Section 4.4
Applicability of Part A Account Values
  9
 
Section 4.5
Vesting of Part A Deferred Compensation Accounts
10
 
Section 4.6
Assignments, Etc. Prohibited
10
       
ARTICLE V - DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
         
Section 5.1
Distributions upon a Key Executive's Retirement and a Nonemployee Director's
Separation from Service
10
 
Section 5.2
Distributions upon a Key Executive's Pre-Retirement Separation from Service
11
 
Section 5.3
Distributions upon a Part A Participant's Death
11
 
Section 5.4
Optional Distributions
12
 
Section 5.5
Applicable Taxes
12
       
ARTICLE VI - WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
         
Section 6.1
Hardship Distributions from Part A Accounts
12
 
Section 6.2
Elective Distributions after a Change in Control
13
 
Section 6.3
Other Elective Distributions
13
 
Section 6.4
Payment of Withdrawals
13
 
Section 6.5
Effect of Withdrawals
13
 
Section 6.6
Applicable Taxes
14
       
ARTICLE VII - ADMINISTRATIVE PROVISIONS
         
Section 7.1
Administrator's Duties and Powers
14
 
Section 7.2
Limitations Upon Powers
14
 
Section 7.3
Final Effect of Administrator Action
15
 
Section 7.4
Delegation by Administrator
15
 
Section 7.5
Indemnification by the Company; Liability Insurance
15
 
Section 7.6
Recordkeeping
15
 
Section 7.7
Statement to Part A Participants
16
 
Section 7.8
Inspection of Records
16
 
Section 7.9
Identification of Fiduciaries
16
 
Section 7.10
Procedure for Allocation of Fiduciary Responsibilities
16
 
Section 7.11
Claims Procedure
16
 
Section 7.12
Conflicting Claims
18
 
Section 7.13
Service of Process
19




 
ii

--------------------------------------------------------------------------------

 



ARTICLE VIII - MISCELLANEOUS PROVISIONS
         
Section 8.1
Termination of Part A of the Plan
19
 
Section 8.2
Limitation on Rights of Part A Participants
19
 
Section 8.3
Consolidation or Merger; Adoption of Plan by Other Companies
20
 
Section 8.4
Errors and Misstatements
20
 
Section 8.5
Payment on Behalf of Minor, Etc.
20
 
Section 8.6
Amendment of Plan
20
 
Section 8.7
Funding
21
 
Section 8.8
Governing Law
21
 
Section 8.9
Pronouns and Plurality
21
 
Section 8.10
Titles
21
 
Section 8.11
References
21
       
ARTICLE IX - DEFINITIONS
         
Section 9.1
General
22
 
Section 9.2
Administrator
22
 
Section 9.3
Board
22
 
Section 9.4
Change in Control
22
 
Section 9.5
Chief Executive Officer
22
 
Section 9.6
Code
22
 
Section 9.7
Committee
22
 
Section 9.8
Company
23
 
Section 9.9
Delegate
23
 
Section 9.10
Disability
23
 
Section 9.11
Eligible Key Executive
23
 
Section 9.12
Employee
23
 
Section 9.13
ERISA
23
 
Section 9.14
Exchange Act
23
 
Section 9.15
Hardship
23
 
Section 9.16
Part B Account
24
 
Section 9.17
Part B Deferred Compensation
24
 
Section 9.18
Part B Distribution Election
24
 
Section 9.19
Part B Election Form
24
 
Section 9.20
Part B Participant
24
 
Section 9.21
Payday
24
 
Section 9.22
Performance-Based Compensation
24
 
Section 9.23
Plan Year
25
 
Section 9.24
Predecessor Plan
25
 
Section 9.25
Qualified Annual Bonus
25
 
Section 9.26
Qualified Director Compensation
25
 
Section 9.27
Qualified Quarterly Bonus
25
 
Section 9.28
Qualified Salary
25
 
Section 9.29
Retirement
25


 
iii

--------------------------------------------------------------------------------

 




 
Section 9.30
Section 401(a)(17) Limitation
25
 
Section 9.31
Separation from Service
26
 
Section 9.32
Specified Employee
26
       
ARTICLE X - ELIGIBILITY
         
Section 10.1
Requirements for Participation
26
 
Section 10.2
Deferral Election Procedure
26
 
Section 10.3
Content of Part B Election Form
27
       
ARTICLE XI - PARTICIPANTS' DEFERRALS
         
Section 11.1
Deferral of Qualified Annual Bonus
27
 
Section 11.2
Deferral for Qualified Salary, Qualified Director Compensation and Qualified
Quarterly Bonus
28
       
ARTICLE XII - DEFERRED COMPENSATION ACCOUNTS
         
Section 12.1
Part B Deferred Compensation Accounts
29
 
Section 12.2
Crediting of Part B Deferred Compensation
29
 
Section 12.3
Crediting of Earnings
30
 
Section 12.4
Applicability of Part B Account Values
30
 
Section 12.5
Vesting of Part B Deferred Compensation Accounts
30
 
Section 12.6
Assignments, Etc. Prohibited
30
       
ARTICLE XIII - DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
         
Section 13.1
Distributions upon a Key Executive's Retirement and a Nonemployee Director's
Separation from Service
30
 
Section 13.2
Distributions upon a Key Executive's Pre-Retirement Separation from Service
31
 
Section 13.3
Distributions upon a Part B Participant's Death
32
 
Section 13.4
Distributions upon a Part B Participant's Disability
33
 
Section 13.5
Distributions upon a Change in Control
34
 
Section 13.6
Optional Distributions
34
 
Section 13.7
Required Delay in Payments to Certain Part B Participants
35
 
Section 13.8
Ordering of Distribution Elections
35
 
Section 13.9
Timing of Distribution Elections for Certain Section 409A Deferrals
35
 
Section 13.10
Applicable Taxes
36




 
iv

--------------------------------------------------------------------------------

 



ARTICLE XIV - WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
         
Section 14.1
Hardship Distributions from Part B Accounts
36
 
Section 14.2
Withdrawals to Pay Employment Taxes
36
 
Section 14.3
Withdrawals Upon Amounts Becoming Subject to Section 409A
37
 
Section 14.4
Payment of Withdrawals
37
 
Section 14.5
Effect of Withdrawals
37
 
Section 14.6
Applicable Taxes
37
       
ARTICLE XV - ADMINISTRATIVE PROVISIONS
         
Section 15.1
Administrator's Duties and Powers
37
 
Section 15.2
Limitations Upon Powers
38
 
Section 15.3
Final Effect of Administrator Action
38
 
Section 15.4
Delegation by Administrator
38
 
Section 15.5
Indemnification by the Company; Liability Insurance
39
 
Section 15.6
Recordkeeping
39
 
Section 15.7
Statement to Part B Participants
39
 
Section 15.8
Inspection of Records
39
 
Section 15.9
Identification of Fiduciaries
39
 
Section 15.10
Procedure for Allocation of Fiduciary Responsibilities
40
 
Section 15.11
Claims Procedure
40
 
Section 15.12
Conflicting Claims
42
 
Section 15.13
Service of Process
42
       
ARTICLE XVI - MISCELLANEOUS PROVISIONS
         
Section 16.1
Termination of Part B of the Plan
42
 
Section 16.2
Limitation on Rights of Part B Participants
43
 
Section 16.3
Consolidation or Merger; Adoption of Plan by Other Companies
43
 
Section 16.4
Errors and Misstatements
44
 
Section 16.5
Payment on Behalf of Minor, Etc.
44
 
Section 16.6
Amendment of Plan
44
 
Section 16.7
Funding
45
 
Section 16.8
Governing Law
45
 
Section 16.9
Pronouns and Plurality
45
 
Section 16.10
Titles
45
 
Section 16.11
References
45



 
 
v

--------------------------------------------------------------------------------

 
 
 
 
AMENDMENT AND RESTATEMENT OF THE
COMPUTER SCIENCES CORPORATION
DEFERRED COMPENSATION PLAN
 
AND
 
SUMMARY PLAN DESCRIPTION
 
as Amended and Restated Effective as of October 28, 2007
 
Computer Sciences Corporation, a Nevada corporation, by resolution of its Board
of Directors dated August 14, 1995, has adopted the Computer Sciences
Corporation Deferred Compensation Plan (the “Plan”), which constitutes a
complete amendment and restatement of the Computer Sciences Corporation
Nonqualified Deferred Compensation Plan (the “Predecessor Plan”), effective as
of September 30, 1995, for the benefit of its Nonemployee Directors, as defined
below, and certain of its Key Executives, as defined below.
 
The Plan was amended and restated effective as of February 2, 1998, as of August
13, 2001, as of December 9, 2002, as of August 11, 2003 and as of January 1,
2005 (the “2005 Restatement”).  The Plan is hereby amended and restated
effective as of October 28, 2007 (the “2007 Restatement”), which amendment and
restatement is intended to reflect the provisions of Section 409A of the Code
(as defined below) and the regulations and other Treasury Department guidance
promulgated thereunder (“Section 409A”), and shall be interpreted
accordingly.  As with the 2005 Restatement, the 2007 Restatement shall only
apply to (i) “amounts deferred” (within the meaning of Section 409A) by Key
Executives in taxable years beginning after December 31, 2004, and any earnings
thereon and (ii) amounts deferred by Nonemployee Directors in taxable years
beginning both before and after December 31, 2004, and any earnings thereon
(collectively, “Section 409A Deferrals”).  The provisions of the Plan in
existence prior to the 2005 Restatement shall continue to govern “amounts
deferred” (within the meaning of Section 409A) by Key Executives in taxable
years beginning before January 1, 2005, and any earnings thereon (collectively,
“Grandfathered Deferrals”).  As such, Part A of the Plan is applicable solely to
Grandfathered Deferrals, and Part B of the Plan is applicable solely to Section
409A Deferrals.
 
The Plan shall constitute two separate plans, one for the benefit of Nonemployee
Directors (the “Nonemployee Director Plan”) and one for the benefit of Key
Executives (the “Key Executive Plan”).  The Key Executive Plan is a nonqualified
deferred compensation plan which is unfunded and is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA, as defined below.  The Nonemployee Director Plan is not
subject to ERISA.  This document is also intended to constitute the Summary Plan
Description for the Plan.  For purposes of the Plan, the term “Key Executive”
shall mean any Employee of the Company who is an officer or other key executive
of the Company and who qualifies as a “highly compensated employee or management
employee” within the meaning of Title I of ERISA, and the term “Nonemployee
Director” shall mean a member of the Board who is not an Employee.
 

 
 

--------------------------------------------------------------------------------

 

PART A
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 General
 
In addition to the terms defined in the preamble to the Plan, whenever the
following terms are used in Part A of the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.
 
Section 1.2 Administrator
 
“Administrator” shall mean Computer Sciences Corporation, acting through its
Chief Executive Officer, except that if the Chief Executive Officer has
appointed a Delegate under Section 7.4, the term “Administrator” shall mean the
Delegate as to those duties, powers and responsibilities specifically conferred
upon the Delegate.
 
Section 1.3 Board
 
“Board” shall mean the Board of Directors of Computer Sciences Corporation.  The
Board may delegate any power or duty otherwise allocated to the Administrator to
any other person or persons, including a Committee appointed under Section 7.4.
 
Section 1.4 Change in Control
 
“Change in Control” means, after September 30, 1995, (a) the acquisition by any
person, entity or group (as defined in Section 13(d)3 of the Exchange Act), as
beneficial owner, directly or indirectly, of securities of Computer Sciences
Corporation representing twenty percent (20%) or more of the combined voting
power of the then outstanding securities of Computer Sciences Corporation, (b) a
change during any period of two (2) consecutive years of a majority of the Board
as constituted as of the beginning of such period, unless the election of each
director who was not a director at the beginning of such period was approved by
vote of at least two-thirds of the directors then in office who were directors
at the beginning of such period, (c) a sale of substantially all of the property
and assets of Computer Sciences Corporation, (d) a merger, consolidation,
reorganization or other business combination to which Computer Sciences
Corporation is a party and the consummation of which results in the outstanding
voting securities of Computer Sciences Corporation being exchanged for or
converted into cash, property and/or securities not issued by Computer Sciences
Corporation, (e) a merger, consolidation, reorganization or other business
combination to which the Company is a party and the consummation of which does
not result in the outstanding voting securities of the Company being exchanged
for or converted into cash, property and/or securities not issued by the
Company, provided that the outstanding voting securities of the Company
immediately prior to such business combination (or, if applicable, the
securities of the Company into which such voting securities are converted as a
result of such business combination) represent less than 50% of the voting power
of the Company immediately following such business combination, or (f) any other
event constituting a change in control of Computer Sciences Corporation for
purposes of Schedule 14A of Regulation 14A under the Exchange Act.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.5 Chief Executive Officer
 
“Chief Executive Officer” shall mean the Chief Executive Officer of Computer
Sciences Corporation.
 
Section 1.6 Code
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with regulations thereunder.
 
Section 1.7 Committee
 
“Committee” shall mean the Committee, if any, appointed in accordance with
Section 7.4.
 
Section 1.8 Company
 
“Company” shall mean Computer Sciences Corporation and all of its affiliates,
and any entity which is a successor in interest to Computer Sciences Corporation
and which continues Part A of the Plan under Section 8.3(a).
 
Section 1.9 Delegate
 
“Delegate” shall mean the Delegate, if any, appointed in accordance with Section
7.4.
 
Section 1.10 Eligible Key Executive
 
“Eligible Key Executive” shall mean any Key Executive who has been designated as
eligible to participate in Part A of the Plan with respect to any Plan Year
beginning before January 1, 2005 by the Chief Executive Officer.
 
Section 1.11 Employee
 
“Employee” shall mean any person who renders services to the Company in the
status of an employee as that term is defined in Code Section 3121(d), including
officers but not including directors who serve solely in that capacity.
 
Section 1.12 ERISA
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with regulations thereunder.
 
Section 1.13 Exchange Act
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.14 Hardship
 
(a)           “Hardship’ of a Part A Participant, shall mean an unforeseeable
emergency which constitutes a severe financial hardship resulting from any one
or more of the following:
 
(i)           sudden and unexpected illness or accident of the Part A
Participant or of a dependent (as defined in Code Section 152(a)) of the Part A
Participant;
 
(ii)           loss of the Part A Participant’s property due to casualty; or
 
(iii)           any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Part A Participant’s control.
 
(b)           Notwithstanding subsection(a) above, a financial need shall not
constitute a Hardship unless it is for at least $1,000.00 (or the entire
principal amount of the Part A Participant's Part A Accounts, if less).
 
(c)           Whether a Part A Participant has incurred a Hardship shall be
determined by the Administrator in its discretion on the basis of all relevant
facts and circumstances and in accordance with nondiscriminatory and objective
standards, uniformly interpreted and consistently applied.
 
Section 1.15 Part A Account
 
“Part A Account” of a Part A Participant shall mean the Part A Participant's
individual deferred compensation account established for his or her benefit
under Article IV hereof.
 
Section 1.16 Part A Deferred Compensation
 
“Part A Deferred Compensation” of a Part A Participant shall mean the amounts
deferred by such Part A Participant under Article III of the Plan.
 
Section 1.17 Part A Election Form
 
“Part A Election Form” shall mean the form of election provided by the
Administrator to each Eligible Executive pursuant to Section 3.1 or Section 3.3.
 
Section 1.18 Part A Participant
 
“Part A Participant” shall mean each Key Executive who elects to participate in
Part A of the Plan as provided in Article II and who defers Qualified Bonus or
Qualified Salary under Part A of the Plan.  Each of such persons shall continue
to be a “Part A Participant” until they have received all benefits due under
Part A of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.19 Partial First Plan Year
 
“Partial First Plan Year” shall mean that portion of the first Plan Year of the
Plan subject to its amendment and restatement effective as of
September 30, 1995, which shall begin on September 30, 1995 and end on
March 29, 1996.
 
Section 1.20 Payday
 
“Payday” of a Key Executive shall mean the regular and recurring established day
for payment of Qualified Salary to such Key Executive.
 
Section 1.21 Plan Year
 
“Plan Year” shall mean the fiscal year of the Company.
 
Section 1.22 Qualified Bonus
 
“Qualified Bonus” of a Key Executive shall mean the Key Executive's annual cash
bonus which may be payable to the Key Executive under the Computer Sciences
Corporation Annual Incentive Plan or such other bonus or incentive compensation
plan of the Company which may be designated from time to time by the
Administrator.
 
Section 1.23 Qualified Salary
 
“Qualified Salary” of a Key Executive shall mean the Key Executive’s gross base
salary which may be payable to the Key Executive on a Payday, including any
portion thereof payable in the form of sick pay, vacation pay, pay in lieu of
notice or jury pay, and determined before any exclusions, deductions or
withholdings therefrom,
 
Section 1.24 Retirement
 
“Retirement” shall mean, with respect to a Key Executive, a Separation from
Service of such Key Executive (a) on or after attainment of age sixty-two (62)
or (b) prior to attainment of age sixty-two (62) if the Chief Executive Officer
shall designate such Separation from Service as Retirement for purposes of Part
A of the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 1.25 Section 401(a)(17) Limitation
 
“Section 401(a)(17) Limitation” with respect to a Key Executive’s Qualified
Salary for a Payday  shall mean the amount equal to:
 
(a)           the annual compensation limit under Code Section 401(a)(17) in
effect for the calendar year in which such Payday occurs, divided by
 
(b)           the total number of Paydays in a year for which such Key
Executive’s gross base salary would be payable to such Key Executive, based on
the regular and recurring manner of payment for such Key Executive in effect on
such Payday, as determined by the Administrator.
 
Section 1.26 Separation from Service
 
“Separation from Service” of a Key Executive shall mean the termination of his
or her employment with the Company by reason of resignation, discharge, death or
Retirement.  A leave of absence or sick leave authorized by the Company in
accordance with established policies, a vacation period or a military leave
shall not constitute a Separation from Service; provided, however, that failure
to return to work upon expiration of any leave of absence, sick leave, military
leave or vacation shall be considered a resignation effective as of the date of
expiration of such leave of absence, sick leave, military leave or vacation.
 
ARTICLE II
 
ELIGIBILITY
 
Section 2.1 Requirements for Participation
 
Any Eligible Key Executive shall be eligible to be a Part A Participant in the
Plan.
 
Section 2.2 Deferral Election Procedure
 
For each Plan Year, the Administrator shall provide each Eligible Key Executive
with a Part A Election Form on which such person may elect to defer his or her
Qualified Bonus and Qualified Salary under Article III, but only to the extent
such deferrals would qualify as Grandfathered Deferrals.  Each such person who
elects to defer Qualified Bonus or Qualified Salary under Article III shall
complete and sign the Part A Election Form and return it to the Administrator.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.3 Content of Part A Election Form
 
Each Part A Participant who elects to defer Qualified Bonus or Qualified Salary
under Part A of the Plan shall set forth on the Part A Election Form specified
by the Administrator:
 
(a)           the amount of Qualified Bonus to be deferred under Article III and
the Part A Participant’s authorization to the Company to reduce his or her
Qualified Bonus by the amount of the Part A Deferred Compensation,
 
(b)           in the case of a Part A Participant who is an Eligible Key
Executive, the amount of Qualified Salary to be deferred under Article III and
the Part A Participant’s authorization to the Company to reduce his or her
Qualified Salary by the amount of the Part A Deferred Compensation,
 
(c)           the length of time with respect to which the Part A Participant
elects to defer the Part A Deferred Compensation,
 
(d)           the method under which the Part A Participant’s Part A Deferred
Compensation shall be payable, and
 
(e)           such other information, acknowledgements or agreements as may be
required by the Administrator.
 
ARTICLE III
 
PARTICIPANTS' DEFERRALS
 
Section 3.1 Deferral of Qualified Bonus
 
(a)           Each Eligible Key Executive may elect to defer into his or her
Part A Account all or any portion of the Qualified Bonus which would otherwise
be payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question, but
only to the extent such deferrals would qualify as Grandfathered
Deferrals.  Such election shall be made by the Eligible Key Executive by
completing and delivering to the Administrator his or her Part A Election Form
for such Plan Year no later than the last day of the next preceding Plan Year,
except (i) with respect to the Partial First Plan Year, in which case such
election shall be made not later than September 29, 1995, and (ii) with respect
to a person who first becomes an Employee during a Plan Year, which person may
make such election within 30 days after first becoming an Employee.
 
(b)           Any such election made by a Part A Participant to defer Qualified
Bonus shall be irrevocable and shall not be amendable by the Part A Participant,
except:
 
(i)           as set forth in Sections 6.2 and 6.3 hereof; or
 
(ii)           in the event of a Hardship, a Part A Participant may terminate
the Part A Participant’s deferral election for the Plan Year in which the
Hardship occurs with respect to all Qualified Bonus which has not yet been
deferred.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.2 Deferral for Partial First Plan Year
 
For the Partial First Plan Year, Part A Participants may defer any or all of the
Qualified Bonus which is earned by them after September 29, 1995 and before
March 30, 1996.
 
Section 3.3 Deferral of Qualified Salary
 
(a)           Each Eligible Key Executive may elect to defer into his or her
Part A Account all or a portion of the Qualified Salary which would otherwise be
payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question, but
only to the extent such deferrals would qualify as Grandfathered
Deferrals.  Such Eligible Key Executive may elect to defer his or her Qualified
Salary for such Plan Year as follows:
 
(i)           such Eligible Key Executive may elect to defer all or any portion
of the amount by which his or her Qualified Salary exceeds the
Section 401(a)(17) Limitation, or
 
(ii)           such Eligible Key Executive may elect to defer all of the amount
by which his or her Qualified Salary exceeds the greater of: (A) the dollar
amount specified by such Eligible Key Executive under such election, or (B) the
Section 401(a)(17) Limitation.
 
Such election shall be made by the Eligible Key Executive by completing and
delivering to the Administrator his or her Part A Election Form for such Plan
Year no later than the last day of the next preceding Plan
Year.  Notwithstanding the foregoing, with respect to the period commencing on
August 13, 2001 and ending on March 29, 2002, an Eligible Key Executive may only
elect to defer Qualified Salary under this Section 3.3 if the Administrator
designates such Eligible Key Executive as eligible to make such deferrals.  The
Administrator shall determine the manner in which such Eligible Key Executive’s
deferral election shall be made for the period described in the preceding
sentence, and an Eligible Key Executive’s deferral election shall be made within
30 days of the designation of such Eligible Key Executive and shall only apply
to Qualified Salary which would otherwise be payable after such deferral
election is made.
 
(b)           Any such election made by a Part A Participant to defer Qualified
Salary shall be irrevocable and shall not be amendable by the Part A
Participant, except:
 
(i)           as set forth in Section 6.2 and 6.3; or
 
(ii)           in the event of Hardship, a Part A Participant may terminate the
Part A Participant’s deferral election for the Plan Year in which the Hardship
occurs with respect to all Qualified Salary which has not yet been deferred.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
DEFERRED COMPENSATION ACCOUNTS
 
Section 4.1 Part A Deferred Compensation Accounts
 
The Administrator shall establish and maintain for each Part A Participant a
Part A Account to which shall be credited the amounts allocated thereto under
this Article IV and from which shall be debited the Part A Participant's
distributions and withdrawals under Articles V and VI.
 
Section 4.2 Crediting of Part A Deferred Compensation
 
Each Part A Participant’s Part A Account shall be credited with an amount which
is equal to the amount of the Part A Participant’s Qualified Bonus and Qualified
Salary which such Part A Participant has elected to defer under Article III at
the time such Qualified Bonus or Qualified Salary, whichever is applicable,
would otherwise have been paid to the Part A Participant.
 
Section 4.3 Crediting of Earnings
 
(a)  Beginning on March 29, 2003 and subject to amendment by the Board, for each
Plan Year earnings shall be credited to each Part A Participant's Part A
Account, at a rate equal to the 120-month rolling average yield to maturity of
the index called the “Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index”
as of December 31 of the preceding Plan Year, compounded annually.
 
(b)  Beginning on September 30, 1995 and until March 28, 2003, for each Plan
Year earnings shall be credited to each Part A Participant's Part A Account, at
a rate equal to 120% of the 120-month rolling average yield to maturity  on
10-year United States Treasury Notes as of December 31 of the preceding Plan
Year, compounded annually.
 
(c)  Earnings shall be credited on such valuation dates as the Administrator
shall determine.
 
Section 4.4 Applicability of Part A Account Values
 
The value of each Part A Participant's Part A Account as determined as of a
given date under this Article, plus any amounts subsequently allocated thereto
under this Article and less any amounts distributed or withdrawn under Articles
V or VI shall remain the value thereof for all purposes of Part A of the Plan
until the Part A Account is revalued hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.5 Vesting of Part A Deferred Compensation Accounts
 
Subject to the possible reductions provided for in Section 6.2 and 6.3 with
respect to certain Part A Participant withdrawals, each Part A Participant's
interest in his or her Part A Account shall be 100% vested and non-forfeitable
at all times.
 
Section 4.6 Assignments, Etc. Prohibited
 
No part of any Part A Participant's Part A Account shall be liable for the
debts, contracts or engagements of the Part A Participant, or the Part A
Participant's beneficiaries or successors in interest, or be taken in execution
by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any rights to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments hereunder in any
manner whatsoever except to designate a beneficiary as provided in Section 5.3.
 
ARTICLE V
 
DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
 
Section 5.1 Distributions upon a Key Executive's Retirement
 
(a)           The Part A Account of a Key Executive who incurs a Separation from
Service upon his or her Retirement, other than on account of death, shall be
paid to the Part A Participant as specified in any election made by the Part A
Participant pursuant to Section 5.4 hereof.  Any remaining balance of the Part A
Participant's Part A Account shall be paid to the Part A Participant, as
specified by the Part A Participant in an election made pursuant to this Section
5.1.  Such election shall specify (i) whether payment shall be made in a
lump-sum distribution and/or in approximately equal annual installments over 5,
10 or 15 years, and (ii) whether payment(s) shall commence on the first, second,
third, fourth or fifth  anniversary of the date of such Separation of Service,
or shall commence within thirty (30) days following the date of such Separation
from Service.  A Part A Participant may elect to receive payment of a portion of
the amount distributable under this Section 5.1 in a lump-sum distribution and
the balance of the amount distributable under this Section 5.1 in approximately
equal annual installments over 5, 10 or 15 years.  A Part A Participant may
elect a distribution pursuant to this Section 5.1 in such other forms, or
payable upon such other commencement dates, as are specified by the
Administrator; provided, however, that no such election shall provide for
payments to be made more than 20 years after such Part A Participant’s
Separation from Service.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)  At the time a Part A Participant first elects to defer Qualified Bonus or
Qualified Salary under Part A of the Plan, he or she shall make an election
pursuant to this Section 5.1.  Such election shall remain in effect and shall
apply to the Part A Participant's total Part A Account, as the same may increase
or decrease from time to time.  An election pursuant to this Section 5.1 may be
superseded by a subsequent election, which subsequent election shall then apply
to the Part A Participant's total Part A Account, as the same may increase or
decrease from time to time.  Notwithstanding the foregoing, no subsequent
election pursuant to this Section 5.1 shall be effective unless it is made at
least 13 months prior to the Part A Participant's Separation from Service.
 
Section 5.2 Distributions upon a Key Executive's Pre-Retirement Separation from
Service
 
The Part A Account of a Key Executive who incurs a Separation from Service prior
to his or her Retirement and other than on account of his or her death shall be
paid to the Part A Participant in a lump-sum distribution within thirty (30)
days following the date of such Separation from Service, notwithstanding any
election to the contrary made by the Part A Participant pursuant to Section 5.4
hereof.
 
Section 5.3 Distributions upon a Part A Participant's Death
 
(a)           Notwithstanding anything to the contrary in the Plan, the
remaining balance of the Part A Account of a Part A Participant who dies (i)
shall be paid to the persons and entities designated by the Part A Participant
as his or her beneficiaries for such purpose and (ii) shall be paid in the
manner set forth in this Section 5.3.  With respect to a Part A Participant who
does not incur a Separation from Service prior to his or her death, such balance
shall be paid, as specified by the Part A Participant in an election made
pursuant to this Section 5.3.  Such election shall specify whether payment shall
be made (i) in a lump-sum distribution within thirty (30) days following the
date of death or (ii) in accordance with the distribution election made pursuant
to Section 5.1 hereof (in which case such Part A Participant’s death shall be
considered the date of such Part A Participant’s Retirement for purposes of
determining the date of commencement of distribution under such election).  With
respect to a Part A Participant who does incur a Separation from Service prior
to his or her death, such balance shall be paid, as specified by the Part A
Participant in an election made pursuant to this Section 5.3.  Such election
shall specify whether payment shall be made (1) in a lump-sum distribution
within thirty (30) days following the date of death or (2) in accordance with
the distribution election made pursuant to Section 5.1 hereof (with respect to
the payments not yet made under such election).
 
(b)           At the time a Part A Participant first elects to defer Qualified
Bonus or Qualified Salary under Part A of the Plan, he or she shall make an
election pursuant to this Section 5.3.  Such election shall remain in effect and
shall apply to the Part A Participant's total Part A Account, as the same may
increase or decrease from time to time.  An election pursuant to this Section
5.3 may be superseded by a subsequent election, which subsequent election shall
then apply to the Part A Participant's total Part A Account, as the same may
increase or decrease from time to time.  Notwithstanding the foregoing, no
subsequent election pursuant to this Section 5.3 shall be effective unless it is
made at least 13 months prior to the Part A Participant's Separation from
Service.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.4 Optional Distributions
 
(a)           At the time a Part A Participant elects to defer Qualified Bonus
or Qualified Salary for any Plan Year, he or she may also elect, pursuant to
this Section 5.4, to receive a special, lump-sum distribution of any or all of
the amount deferred for such Plan Year on a date specified by the Part A
Participant in such election, which date must be at least 24 months after the
date of such election.  Any such special distribution shall be made within five
(5) business days after the date therefor specified by the Part A Participant,
unless the Part A Participant shall have died on or prior to such date, in which
case no such special distribution shall be made.
 
(b)           An election pursuant to this Section 5.4 may be superseded by one
subsequent election; provided, however, that such subsequent election shall not
be effective unless: (i) it is irrevocable; (ii) it is made at least 13 months
prior to the Part A Participant's Separation from Service and at least 24 months
prior to the date upon which the special distribution will be made; and (iii)
the date of the special distribution specified in the subsequent election is
earlier than the date specified in the initial election.
 
(c)           Notwithstanding the foregoing, an election pursuant to this
Section 5.4 with respect to the Partial First Plan Year may be superseded by two
subsequent elections; provided, however, that: (i) the first such subsequent
election shall not be effective unless it is made prior to March 30, 1996 and at
least 13 months prior to the Part A Participant’s Separation from Service and at
least 24 months prior to the date upon which the special distribution will be
made; and (ii) the second such subsequent election satisfies all the
requirements set forth in paragraph (b)(i), (ii) and (iii) of this Section 5.4.
 
Section 5.5 Applicable Taxes
 
All distributions under Part A of the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.
 
ARTICLE VI
 
WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
 
Section 6.1 Hardship Distributions from Part A Accounts
 
By delivering a written election to such effect to the Administrator, at any
time a Part A Participant may elect to take a distribution from the Part A
Participant's Part A Account on account of the Part A Participant's Hardship,
but only to the extent that the Hardship is not otherwise relievable:
 
(a)           through reimbursement or compensation by insurance or otherwise,
 
(b)           by liquidation of the Part A Participant’s assets (to the extent
that such liquidation does not itself cause a Hardship), or
 
(c)           by cessation of deferrals under the Plan.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 6.2 Elective Distributions after a Change in Control
 
At any time within three years after the occurrence of a Change in Control, any
Part A Participant may elect to take a distribution of all or any part of such
Part A Participant’s Part A Account by delivering a written election to such
effect to the Administrator, provided, however, that if such a Part A
Participant makes such an election (i) the Part A Participant shall forfeit, and
the Part A Participant’s Part A Account shall be debited with, an amount equal
to 5% of the amount of the distribution; (ii) the Part A Participant’s deferral
election for the Plan Year in which the distribution occurs shall be terminated
with respect to any Qualified Bonus and Qualified Salary which has not yet been
deferred; and iii) the Part A Participant shall not be permitted to defer
Qualified Bonus or keep Qualified Salary under Part A of the Plan for the two
Plan Years immediately following the Plan Year of the distribution.
 
Section 6.3 Other Elective Distributions
 
At any time, a Part A Participant may elect to take a distribution of all or any
part of the Part A Participant's Part A Account by delivering a written election
to such effect to the Administrator, provided, however, that if a Part A
Participant makes such an election, (i) the Part A Participant shall forfeit,
and the Part A Participant's Part A Account shall be debited with, an amount
equal to 10% of the amount of the distribution, (ii) the Part A Participant's
deferral election for the Plan Year in which the distribution occurs shall be
terminated with respect to any Qualified Bonus and Qualified Salary which has
not yet been deferred and (iii) the Part A Participant shall not be permitted to
defer Qualified Bonus and Qualified Salary under Part A of the Plan for the two
Plan Years immediately following the year of the distribution.
 
Section 6.4 Payment of Withdrawals
 
All withdrawals under this Article VI shall be paid within fifteen (15) days
after a valid election to withdraw is delivered to the Administrator, except
that thirty (30) days shall apply to withdrawals under Section 6.1. The
Administrator shall give prompt notice to the Part A Participant if an election
is invalid and is therefore rejected, identifying the reason(s) for the
invalidity.  If the Administrator has not paid but has not affirmatively
rejected an election within the applicable fifteen (15) or thirty (30) day
deadline, then the election shall be deemed rejected, on the fifteenth (15th)
day, or thirtieth (30th) day, as applicable.  If a withdrawal election is
rejected, the Part A Participant may bring a claim for benefits under Section
7.11.
 
Section 6.5 Effect of Withdrawals
 
If a Part A Participant receives a withdrawal under this Article VI after
payments have commenced under Section 5.1, the remaining payments shall be
recalculated, by reamortizing the remaining payments over the remaining term and
applying the then-current rate used to credit earnings under Section 4.3.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.6 Applicable Taxes
 
All withdrawals under Part A of the Plan shall be subject to withholding for all
amounts which the Company is required to withhold under federal, state or local
tax law.
 
ARTICLE VII
 
ADMINISTRATIVE PROVISIONS
 
Section 7.1 Administrator's Duties and Powers
 
The Administrator shall conduct the general administration of Part A of the Plan
in accordance with Part A of the Plan and shall have all the necessary power,
authority and discretion to carry out that function.  Among its necessary powers
and duties are the following:
 
(a)           To delegate all or part of its function as Administrator to others
and to revoke any such delegation.
 
(b)           To determine questions of eligibility of Part A Participants and
their entitlement to benefits, subject to the provisions of Section 7.11.
 
(c)           To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians, or other persons
to render service or advice with regard to any responsibility the Administrator
or the Board has under Part A of the Plan, or otherwise, to designate such
persons to carry out fiduciary responsibilities under Part A of the Plan, and
(together with the Committee, the Company, the Board and the officers and
Employees of the Company) to rely upon the advice, opinions or valuations of any
such persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.
 
(d)           To interpret Part A of the Plan and any relevant facts for purpose
of the administration and application of Part A of the Plan, in a manner not
inconsistent with Part A of the Plan or applicable law and to amend or revoke
any such interpretation.
 
(e)           To conduct claims procedures as provided in Section 7.11.
 
Section 7.2 Limitations Upon Powers
 
The Plan shall be uniformly and consistently administered, interpreted and
applied with regard to all Part A Participants in similar circumstances.  The
Plan shall be administered, interpreted and applied fairly and equitably and in
accordance with the specified purposes of Part A of the Plan.  Notwithstanding
the foregoing, the distribution forms and commencement dates specified in
Section 5.1(a) shall apply to such Part A Participants, and in such manner, as
the Administrator determines in its sole discretion.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.3 Final Effect of Administrator Action
 
Except as provided in Section 7.11, all actions taken and all determinations
made by the Administrator in good faith shall be final and binding upon all Part
A Participants, the Company and any person interested in Part A of the Plan.
 
Section 7.4 Delegation by Administrator
 
(a)           The Administrator may, but need not, appoint a delegate (the
“Delegate”) which may be a single individual or a Committee consisting of two or
more members, to hold office during the pleasure of the Administrator.  The
Delegate shall have such powers and duties as are delegated to it by the
Administrator.  The Delegate and/or Committee members shall not receive payment
for their services as such.
 
(b)           Appointment of the Delegate and/or Committee members shall be
effective upon filing of written acceptance of appointment with the
Administrator.
 
(c)           The Delegate and/or Committee member may resign at any time by
delivering written notice to the Administrator.
 
(d)           Vacancies in the Delegate and/or Committee shall be filled by the
Administrator.
 
(e)           If there is a Committee, the Committee shall act by a majority of
its members in office; provided, however, that the Committee may appoint one of
its members or a delegate to act on behalf of the Committee on matters arising
in the ordinary course of administration of Part A of the Plan or on specific
matters.
 
Section 7.5 Indemnification by the Company; Liability Insurance
 
The Company shall pay or reimburse any of the Company's officers, directors,
Committee members or Employees who are fiduciaries with respect to Part A of the
Plan for all expenses incurred by such persons in, and shall indemnify and hold
them harmless from, all claims, liability and costs (including reasonable
attorneys' fees) arising out of the good faith performance of their duties under
Part A of the Plan.  The Company may obtain and provide for any such person, at
the Company's expense, liability insurance against liabilities imposed on such
person by law.
 
Section 7.6 Recordkeeping
 
(a)           The Administrator shall maintain suitable records of each Part A
Participant's Part A Account which, among other things, shall show separately
deferrals and the earnings credited thereon, as well as distributions and
withdrawals therefrom and records of its deliberations and decisions.
 
(b)           The Administrator shall appoint a secretary, and at its
discretion, an assistant secretary, to keep the record of proceedings, to
transmit its decisions, instructions, consents or directions to any interested
party, to execute and file, on behalf of the Administrator, such documents,
reports or other matters as may be necessary or appropriate under ERISA and to
perform ministerial acts.
 
(c)           The Administrator shall not be required to maintain any records or
accounts which duplicate any records or accounts maintained by the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.7 Statement to Part A Participants
 
By March 15 of each year, the Administrator shall furnish to each Part A
Participant a statement setting forth the value of the Part A Participant's Part
A Account as of the preceding December 31 and such other information as the
Administrator shall deem advisable to furnish.
 
Section 7.8 Inspection of Records
 
Copies of the Plan and records of a Part A Participant's Part A Account shall be
open to inspection by the Part A Participant or the Part A Participant's duly
authorized representatives at the office of the Administrator at any reasonable
business hour.
 
Section 7.9 Identification of Fiduciaries
 
The Administrator shall be the named fiduciary of Part A of the Plan and, as
permitted or required by law, shall have exclusive authority and discretion to
operate and administer Part A of the Plan.
 
Section 7.10 Procedure for Allocation of Fiduciary Responsibilities
 
(a)           Fiduciary responsibilities under Part A of the Plan are allocated
as follows:
 
(i)           The sole duties, responsibilities and powers allocated to the
Board, any Committee and any fiduciary shall be those expressly provided in the
relevant Sections of Part A of the Plan.
 
(ii)           All fiduciary duties, responsibilities, and powers not allocated
to the Board, any Committee or any fiduciary, are hereby allocated to the
Administrator, subject to delegation.
 
(b)           Fiduciary duties, responsibilities and powers under Part A of the
Plan may be reallocated among fiduciaries by amending Part A of the Plan in the
manner prescribed in Section 8.6, followed by the fiduciaries' acceptance of, or
operation under, such amended Plan.
 
Section 7.11 Claims Procedure
 
(a)           Any Part A Participant or Beneficiary has the right to make a
written claim for benefits under Part A of the Plan.  If such a written claim is
made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the claimant:
 
 
16

--------------------------------------------------------------------------------

 
                              (i)  the specific reason or reasons for such
denial;
 
(ii)           specific reference to pertinent Plan provisions on which the
denial is based;
 
(iii)           a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and
 
                              (iv)  an explanation of the Plan’s claims review
procedure and time limits applicable to those procedures, including a statement
of the claimant’s right to bring a
               civil action under ERISA Section 502(a) if the claim is denied on
appeal.
 
(b)           The written  notice of any claim denial pursuant to Section
7.11(a) shall be given not later than thirty (30) days after receipt of the
claim by the Administrator, unless the Administrator determines that special
circumstances require an extension of time for processing the claim, in which
event:
 
                              (i)  written notice of the extension shall be
given by the Administrator to the claimant prior to thirty(30) days after
receipt of the claim;
 
(ii)           the extension shall not exceed a period of thirty (30) days from
the end of the initial thirty (30) day period for giving notice of a claim
denial; and
 
(iii)           the extension notice shall indicate (A) the special
circumstances requiring an extension of time and (B) the date by which the
Administrator expects to render the benefit determination.
 
(c)           The decision of the Administrator shall be final unless the
claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board, or its delegate,
for an appeal of the denial.  During that sixty (60) day period, the claimant
shall be provided, upon request and free of charge, reasonable access to , and
copies of, all documents, records and other information relevant  to the claim
for benefits.  The claimant shall be provided the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits as part of the claimant’s appeal.  The claimant may act in these
matters individually, or through his or her authorized representative.
 
(d)           After receiving the written appeal, if the Board, or its delegate,
shall issue a written decision notifying the claimant of its decision on review,
not later than thirty (30) days after receipt of the written appeal, unless the
Board or its delegate determines that special circumstances require an extension
of time for reviewing the appeal, in which event:
 
(i)           written notice of the extension shall be given by the Board or its
delegate prior to thirty (30) days after receipt of the written appeal;
 
(ii)           the extension shall not exceed a period of thirty (30) days from
the end of the initial thirty (30) day review period;
 
(iii)           the extension notice shall indicate (A) the special
circumstances requiring an extension of time and (B) the date by which the Board
or its delegate expects to render the appeal decision.
 
 
17

--------------------------------------------------------------------------------

 
 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal.  If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.
 
(e)           In conducting the review on appeal, the Board or its delegate
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  If the Board or its delegate upholds the denial, the written
notice of decision from the Board or its delegate shall set forth, in a manner
calculated to be understood by the claimant:
 
(i)  the specific reason or reasons for the denial
 
(ii)           specific reference to pertinent Plan provisions on which the
denial is based;
 
(iii)           a statement that the claimant is entitled to be receive, upon
request and free of charge, reasonable access to , and copies of, all documents,
records and other information relevant  to the claim for benefits.
 
(iv)  A statement of the claimant’s right to bring a civil action under ERISA
502(a).
 
(f)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the claimant shall be deemed to have duly exhausted
the administrative remedies available under the plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
Section 7.12 Conflicting Claims
 
If the Administrator is confronted with conflicting claims concerning a Part A
Participant's Part A Account, the Administrator may interplead the claimants in
an action at law, or in an arbitration conducted in accordance with the rules of
the American Arbitration Association, as the Administrator shall elect in its
sole discretion, and in either case, the attorneys' fees, expenses and costs
reasonably incurred by the Administrator in such proceeding shall be paid from
the Part A Participant's Part A Account.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 7.13 Service of Process
 
The Secretary of Computer Sciences Corporation is hereby designated as agent of
the Plan for the service of legal process.
 
ARTICLE VIII
 
MISCELLANEOUS PROVISIONS
 
Section 8.1 Termination of Part A of the Plan
 
(a)           While the Plan is intended as a permanent program, the Board shall
have the right at any time to declare Part A of the Plan terminated completely
as to the Company or as to any group, division or other operational unit thereof
or as to any affiliate thereof.
 
(b)           Discharge or layoff of any Employees without such a declaration
shall not result in a termination of the Plan.
 
(c)           In the event of any termination, the Board, in its sole and
absolute discretion may elect to:
 
(i)           maintain Part A Participants' Part A Accounts, payment of which
shall be made in accordance with Articles V and VI; or
 
(ii)           liquidate the portion of Part A of the Plan attributable to each
Part A Participant as to whom Part A of the Plan is terminated and distribute
each such Part A Participant's Part A Account in a lump sum or pursuant to any
method which is at least as rapid as the distribution method elected by the Part
A Participant under Section 5.4.
 
Section 8.2 Limitation on Rights of Part A Participants
 
The Plan is strictly a voluntary undertaking on the part of the Company and
shall not constitute a contract between the Company and any Employee, or
consideration for, or an inducement or condition of, the employment of an
Employee.  Nothing contained in the Plan shall give any Employee the right to be
retained in the service of a Company or to interfere with or restrict the right
of the Company, which is hereby expressly reserved, to discharge or retire any
Employee, except as otherwise provided by a written employment agreement between
the Company and the Employee, at any time without notice and with or without
cause.  Inclusion under the Plan will not give any Employee any right or claim
to any benefit hereunder except to the extent such right has specifically become
fixed under the terms of the Plan.  The doctrine of substantial performance
shall have no application to Employees, Part A Participants or any other persons
entitled to payments under the Plan.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 8.3 Consolidation or Merger; Adoption of Plan by Other Companies
 
(a)           In the event of the consolidation or merger of the Company with or
into any other entity, or the sale by the Company of substantially all of its
assets, the resulting successor may continue Part A of the Plan by adopting it
in a resolution of its Board of Directors.  If within 90 days from the effective
date of such consolidation, merger or sale of assets, such successor corporation
does not adopt Part A of the Plan, Part A of the Plan shall be terminated in
accordance with Section 8.1.
 
(b)           There shall be no merger or consolidation with, or transfer of the
liabilities of Part A of the Plan to, any other plan unless each Part A
Participant in Part A of the Plan would have, if the combined or successor plans
were terminated immediately after the merger, consolidation, or transfer, an
account which is equal to or greater than his or her corresponding Part A
Account under Part A of the Plan had Part A of the Plan been terminated
immediately before the merger, consolidation or transfer.
 
Section 8.4 Errors and Misstatements
 
In the event of any misstatement or omission of fact by a Part A Participant to
the Administrator or any clerical error resulting in payment of benefits in an
incorrect amount, the Administrator shall promptly cause the amount of future
payments to be corrected upon discovery of the facts and shall cause the Company
to pay the Part A Participant or any other person entitled to payment under Part
A of the Plan any underpayment in cash in a lump sum, or to recoup any
overpayment from future payments to the Part A Participant or any other person
entitled to payment under Part A of the Plan in such amounts as the
Administrator shall direct, or to proceed against the Part A Participant or any
other person entitled to payment under Part A of the Plan for recovery of any
such overpayment.
 
Section 8.5 Payment on Behalf of Minor, Etc.
 
In the event any amount becomes payable under Part A of the Plan to a minor or a
person who, in the sole judgment of the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefor,
the Administrator may direct that such payment be made to any person found by
the Administrator in its sole judgment, to have assumed the care of such minor
or other person.  Any payment made pursuant to such determination shall
constitute a full release and discharge of the Company, the Board, the
Administrator, the Committee and their officers, directors and employees.
 
Section 8.6 Amendment of Plan
 
The Plan may be wholly or partially amended by the Board from time to time, in
its sole and absolute discretion, including prospective amendments which apply
to amounts held in a Part A Participant's Part A Account as of the effective
date of such amendment and including retroactive amendments necessary to conform
to the provisions and requirements of ERISA or the Code; provided, however, that
no amendment shall decrease the amount of any Part A Participant's Part A
Account as of the effective date of such amendment.  Notwithstanding the
foregoing, Section 8.7 shall not be amended in any respect on or after a Change
in Control and no amendment to this Plan shall reduce, limit or eliminate any
rights of a Part A Participant to distributions pursuant to Article VI for
deferrals for which elections under Article III occurred prior to the effective
date of the amendment, without the Part A Participant’s prior written consent,
except for amendments necessary to conform to the provisions and requirements of
ERISA or the Code.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 8.7 Funding
 
(a)           Subject to Section 8.7(b), all benefits payable under Part A of
the Plan will be paid from the general assets of the Company and no Part A
Participant or beneficiary shall have any claim against any specific assets of
the Company.
 
(b)           Not later than the occurrence of a Change in Control, the Company
shall cause to be transferred to a grantor trust described in Section 671 of the
Code, assets equal in value to all accrued obligations under Part A of the Plan
as of one day following a Change in Control, in respect of both active employees
of the Company and retirees as of that date.  Such trust by its terms shall,
among other things, be irrevocable.  The value of liabilities and assets
transferred to the trust shall be determined by one or more nationally
recognized firms qualified to provide actuarial services as described in Section
4 of the Computer Sciences Corporation Severance Plan for Senior Management and
Key Employees.  The establishment and funding of such trust shall not affect the
obligation of the Company to provide benefits payments under the terms of Part A
of the Plan to the extent such benefits are not paid from the trust.
 
Section 8.8 Governing Law
 
The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of California, except to the extent such laws may be
preempted by ERISA.
 
Section 8.9 Pronouns and Plurality
 
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
 
Section 8.10 Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of Part A of the Plan.
 
Section 8.11 References
 
Unless the context clearly indicates to the contrary, a reference to a statute,
regulation or document shall be construed as referring to any subsequently
enacted, adopted or executed statute, regulation or document.
 

 
21

--------------------------------------------------------------------------------

 

PART B
 
ARTICLE IX
 
DEFINITIONS
 
Section 9.1 General
 
In addition to the terms defined in the preamble to the Plan, whenever the
following terms are used in Part B of the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.
 
Section 9.2 Administrator
 
“Administrator” shall mean Computer Sciences Corporation, acting through its
Chief Executive Officer, except that if the Chief Executive Officer has
appointed a Delegate under Section 15.4, the term “Administrator” shall mean the
Delegate as to those duties, powers and responsibilities specifically conferred
upon the Delegate.
 
Section 9.3 Board
 
“Board” shall mean the Board of Directors of Computer Sciences Corporation.  The
Board may delegate any power or duty otherwise allocated to the Administrator to
any other person or persons, including a Committee appointed under Section 15.4.
 
Section 9.4 Change in Control
 
“Change in Control” shall mean the consummation of a “change in the ownership”
of Computer Sciences Corporation, a “change in effective control” of Computer
Sciences Corporation or a “change in the ownership of a substantial portion of
the assets” of Computer Sciences Corporation, in each case, as defined under
Section 409A.
 
Section 9.5 Chief Executive Officer
 
“Chief Executive Officer” shall mean the Chief Executive Officer of Computer
Sciences Corporation.
 
Section 9.6 Code
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with regulations thereunder.
 
Section 9.7 Committee
 
“Committee” shall mean the Committee, if any, appointed in accordance with
Section 15.4.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.8 Company
 
“Company” shall mean Computer Sciences Corporation and all of its affiliates,
and any entity which is a successor in interest to Computer Sciences Corporation
and which continues Part B of the Plan under Section 16.3(a).
 
Section 9.9 Delegate
 
“Delegate” shall mean the Delegate, if any, appointed in accordance with Section
15.4.
 
Section 9.10 Disability
 
“Disability” shall mean that a Part B Participant has become “disabled” as such
term is defined under Section 409A.
 
Section 9.11 Eligible Key Executive
 
“Eligible Key Executive” shall mean any Key Executive who has been designated as
eligible to participate in Part B of the Plan with respect to any Plan Year
beginning after December 31, 2004 by the Chief Executive Officer.
 
Section 9.12 Employee
 
“Employee” shall mean any person who renders services to the Company in the
status of an employee as that term is defined in Code Section 3121(d), including
officers but not including directors who serve solely in that capacity.
 
Section 9.13 ERISA
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with regulations thereunder.
 
Section 9.14 Exchange Act
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
Section 9.15 Hardship
 
(a)           “Hardship” of a Part B Participant, shall mean an unforeseeable
emergency which constitutes a severe financial hardship of the Part B
Participant or beneficiary resulting from an illness or accident of the Part B
Participant or beneficiary, the Part B Participant’s or beneficiary’s spouse, or
the Part B Participant’s or beneficiary’s “dependent” (as defined in Section
152(a) of the Code); loss of the Part B Participant’s or beneficiary’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Part B Participant or
beneficiary.
 
(b)           Notwithstanding subsection (a) above, a financial need shall not
constitute a Hardship unless it is for at least $1,000.00 (or the entire
principal amount of the Part B Participant's Part B Accounts, if less).
 
(c)           Whether a Part B Participant has incurred a Hardship shall be
determined by the Administrator in its discretion on the basis of all relevant
facts and circumstances and in accordance with nondiscriminatory and objective
standards, uniformly interpreted and consistently applied.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.16 Part B Account
 
“Part B Account” of a Part B Participant shall mean the Part B Participant's
individual deferred compensation account established for his or her benefit
under Article XII hereof.
 
Section 9.17 Part B Deferred Compensation
 
“Part B Deferred Compensation” of a Part B Participant shall mean the amounts
deferred by such Part B Participant under Article XI of the Plan.
 
Section 9.18 Part B Distribution Election
 
“Part B Distribution Election” shall mean the election(s) made by a Part B
Participant as to the timing and/or form of the distributions of his or her Part
B Account pursuant to Article XIII of the Plan.
 
Section 9.19 Part B Election Form
 
“Part B Election Form” shall mean the form of election provided by the
Administrator to each Eligible Executive and Nonemployee Director pursuant to
Section 11.1 or Section 11.2.
 
Section 9.20 Part B Participant
 
“Part B Participant” shall mean each Key Executive and Nonemployee Director who
elects to participate in Part B of the Plan as provided in Article X and who
defers Qualified Bonus, Qualified Director Compensation or Qualified Salary
under Part B of the Plan.  Each of such persons shall continue to be a “Part B
Participant” until they have received all benefits due under Part B of the Plan.
 
Section 9.21 Payday
 
“Payday” of a Key Executive shall mean the regular and recurring established day
for payment of Qualified Salary to such Key Executive.
 
Section 9.22 Performance-Based Compensation
 
“Performance-Based Compensation” shall mean a Key Executive’s Qualified Bonus to
the extent that such Qualified Bonus (a) meets the requirements of
“performance-based compensation” under Section 409A and (b) is based upon a
performance period of at least twelve (12) months.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 9.23 Plan Year
 
“Plan Year” shall mean the fiscal year of the Company.
 
Section 9.24 Predecessor Plan
 
“Predecessor Plan” shall mean the Computer Sciences Corporation Nonqualified
Deferred Compensation Plan as in effect and maintained by the Company for the
benefit of its Nonemployee Directors prior to the amendment and restatement of
the Plan effective as of September 30, 1995.
 
Section 9.25 Qualified Annual Bonus
 
“Qualified Annual Bonus” of a Key Executive shall mean the Key Executive's
annual cash bonus which may be payable to the Key Executive under the Computer
Sciences Corporation Annual Incentive Plan or such other bonus or incentive
compensation plan of the Company which may be designated from time to time by
the Administrator.
 
Section 9.26 Qualified Director Compensation
 
“Qualified Director Compensation” of a Nonemployee Director shall mean the
retainer, consulting fees, committee fees and meeting fees which are payable to
the Nonemployee Director by the Company.
 
Section 9.27 Qualified Quarterly Bonus
 
“Qualified Quarterly Bonus” of a Key Executive shall mean the Key Executive's
quarterly cash bonus which may be payable to the Key Executive under the
Computer Sciences Corporation such bonus or incentive compensation plan(s) of
the Company which may be designated from time to time by the Administrator.
 
Section 9.28 Qualified Salary
 
“Qualified Salary” of a Key Executive shall mean the Key Executive’s gross base
salary which may be payable to the Key Executive on a Payday, including any
portion thereof payable in the form of sick pay, vacation pay, pay in lieu of
notice or jury pay, and determined before any exclusions, deductions or
withholdings therefrom,
 
Section 9.29 Retirement
 
“Retirement” shall mean, with respect to a Key Executive, a Separation from
Service of such Key Executive on or after attainment of age sixty-two (62).
 
Section 9.30 Section 401(a)(17) Limitation
 
“Section 401(a)(17) Limitation” with respect to a Key Executive’s Qualified
Salary for a Payday  shall mean the amount equal to:
 
(a)           the annual compensation limit under Code Section 401(a)(17) in
effect for the calendar year in which such Payday occurs, divided by
 
(b)           the total number of Paydays in a year for which such Key
Executive’s gross base salary would be payable to such Key Executive, based on
the regular and recurring manner of payment for such Key Executive in effect on
such Payday, as determined by the Administrator.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.31 Separation from Service
 
“Separation from Service” shall mean a “separation from service” as such term is
defined under Section 409A.
 
Section 9.32 Specified Employee
 
“Specified Employee” shall mean any Plan B Participant who is a “specified
employee” (as such term is defined under Section 409A) of the Company.  The
“identification date” (as defined under Section 409A) for purposes of
identifying Specified Employees shall be September 30 of each calendar
year.  Individuals identified on any identification date shall be Specified
Employees as of January 1 of the calendar year following the year of the
identification date.  In determining whether or not an individual is a Specified
Employee as of an identification date, all individuals who are nonresident
aliens during the entire 12-month period ending on such identification date
shall be excluded for purposes of determining which individuals will be
Specified Employees.
 
ARTICLE X
 
ELIGIBILITY
 
Section 10.1 Requirements for Participation
 
Any Eligible Key Executive and any Nonemployee Director shall be eligible to be
a Part B Participant in the Plan.
 
Section 10.2 Deferral Election Procedure
 
For each Plan Year, the Administrator shall provide each Eligible Key Executive
with a Part B Election Form on which such person may elect to defer his or her
Qualified Annual Bonus under Article XI, and each Eligible Key Executive and
each Nonemployee Director with a Part B Election Form on which such person may
elect to defer his or her Qualified Salary, Qualified Director Compensation
and/or Qualified Quarterly Bonus under Article XI, but only to the extent such
deferrals would qualify as Section 409A Deferrals.  Each such person who elects
to defer Qualified Annual Bonus, Qualified Director Compensation, Qualified
Salary or Qualified Quarterly Bonus under Article XI shall complete and sign the
Part B Election Form and return it to the Administrator.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 10.3 Content of Part B Election Form
 
Each Part B Participant who elects to defer Qualified Annual Bonus, Qualified
Director Compensation, Qualified Salary or Qualified Quarterly Bonus under Part
B of the Plan shall set forth on the Part B Election Form specified by the
Administrator:
 
(a)           the amount of Qualified Annual Bonus or Qualified Director
Compensation to be deferred under Article XI and the Part B Participant’s
authorization to the Company to reduce his or her Qualified Annual Bonus or
Qualified Director Compensation by the amount of the Part B Deferred
Compensation,
 
(b)           in the case of a Part B Participant who is an Eligible Key
Executive, the amount of Qualified Salary and/or Qualified Quarterly Bonus to be
deferred under Article XI and the Part B Participant’s authorization to the
Company to reduce his or her Qualified Salary and/or Qualified Quarterly Bonus
by the amount of the Part B Deferred Compensation,
 
(c)           the length of time with respect to which the Part B Participant
elects to defer the Part B Deferred Compensation,
 
(d)           the method under which the Part B Participant’s Part B Deferred
Compensation shall be payable, and
 
(e)           such other information, acknowledgements or agreements as may be
required by the Administrator.
 
ARTICLE XI
 
PARTICIPANTS' DEFERRALS
 
Section 11.1 Deferral of Qualified Annual Bonus
 
(a)           Each Eligible Key Executive may elect to defer into his or her
Part B Account all or any portion of the Qualified Annual Bonus, which would
otherwise be payable to him or her for any Plan Year in which he or she has not
incurred a Separation from Service as of the first day of the Plan Year in
question, but only to the extent such deferrals would qualify as Section 409A
Deferrals; provided, however, that Eligible Key Executives whose Qualified
Annual  Bonus is subject to state and/or local taxation in jurisdictions
designated by the Administrator may not elect to defer more than a specified
percentage his or her Qualified Annual Bonus as determined by the Administrator
and set forth in a Part B Election Form.  Such election shall be made by the
Eligible Key Executive by completing and delivering to the Administrator his or
her Part B Election Form for such Plan Year no later than the last day of the
next preceding Plan Year, except (i) with respect to Performance-Based
Compensation, in which case such election shall be made not later than 6 months
before the end of the applicable performance period (so long as such election is
made before the Performance-Based Compensation becomes both substantially
certain to be paid and readily ascertainable), and (ii) with respect to a person
who first becomes an Employee during a Plan Year, which person may make such
election within 30 days after first becoming an Employee and which election
shall apply only to amounts paid for services to be performed after the date of
such election.
 
(b)           Any such election made by a Part B Participant to defer Qualified
Annual Bonus shall be irrevocable and shall not be amendable by the Part B
Participant, except in the event of a Hardship, a Part B Participant may
terminate the Part B Participant’s deferral election for the Plan Year in which
the Hardship occurs with respect to all Qualified Annual Bonus which has not yet
been deferred.
 
 
27

--------------------------------------------------------------------------------

 
 
 

 
Section 11.2 Deferral of Qualified Salary, Qualified Director Compensation and
Qualified Quarterly Bonus
 
(a)           Each Eligible Key Executive and Nonemployee Director may elect to
defer into his or her Part B Account all or a portion of the Qualified Salary
and the Qualified Director Compensation, respectively, which would otherwise be
payable to him or her for any calendar year in which he or she has not incurred
a Separation from Service as of the first day of the calendar year in question,
but only to the extent such deferrals would qualify as Section 409A
Deferrals.  Each Eligible Key Executive may elect to defer his or her Qualified
Salary for such calendar year as follows:
 
(i)           such Eligible Key Executive may elect to defer all or any portion
of the amount by which his or her Qualified Salary exceeds the
Section 401(a)(17) Limitation, or
 
(ii)           such Eligible Key Executive may elect to defer all of the amount
by which his or her Qualified Salary exceeds the greater of: (A) the dollar
amount specified by such Eligible Key Executive under such election, or (B) the
Section 401(a)(17) Limitation.
 
In addition, each Eligible Key Executive may elect to defer all or any portion
of the Qualified Quarterly Bonus which would otherwise be payable to him or her
for any calendar year beginning after December 31, 2004 in which he or she has
not incurred a Separation from Service as of the first day of the calendar year
in question; provided, however, that Eligible Key Executives whose Qualified
Quarterly Bonus is subject to state and/or local taxation in jurisdictions
designated by the Administrator may not elect to defer more than a specified
percentage his or her Qualified Quarterly Bonus as determined by the
Administrator and set forth in a Part B Election Form.  Any election pursuant to
this Section 11.2 shall be made by the Eligible Key Executive or Nonemployee
Director by completing and delivering to the Administrator his or her Part B
Election Form for such calendar year no later than the last day of the next
preceding calendar year, except with respect to a person who first becomes an
Employee or Nonemployee Director during a calendar year, which person may make
such elections within 30 days after first becoming an Employee or Nonemployee
Director, respectively, and which elections shall apply only to amounts of
Qualified Quarterly Bonus and Qualified Director Compensation paid for services
to be performed after the date of such election.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Any such election made by a Part B Participant to defer Qualified
Salary, Qualified Quarterly Bonuses or Qualified Director Compensation shall be
irrevocable and shall not be amendable by the Part B Participant, except in the
event of Hardship, a Part B Participant may terminate the Part B Participant’s
deferral election for the calendar year in which the Hardship occurs with
respect to all Qualified Salary, Qualified Quarterly Bonuses and Qualified
Director Compensation which have not yet been deferred.
 
ARTICLE XII
 
DEFERRED COMPENSATION ACCOUNTS
 
Section 12.1 Part B Deferred Compensation Accounts
 
The Administrator shall establish and maintain for each Part B Participant a
Part B Account to which shall be credited the amounts allocated thereto under
this Article XII and from which shall be debited the Part B Participant's
distributions and withdrawals under Articles XIII and XIV.
 
Section 12.2 Crediting of Part B Deferred Compensation
 
Each Part B Participant’s Part B Account shall be credited with an amount which
is equal to the amount of the Part B Participant’s Qualified Annual Bonus,
Qualified Director Compensation, Qualified Salary and Qualified Quarterly Bonus
which such Part B Participant has elected to defer under Article XI at the time
such Qualified Annual Bonus, Qualified Director Compensation, Qualified Salary
or Qualified Quarterly Bonus, whichever is applicable, would otherwise have been
paid to the Part B Participant.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 12.3 Crediting of Earnings
 
(a)  Beginning on March 29, 2003 and subject to amendment by the Board, for each
Plan Year earnings shall be credited to each Part B Participant's Part B Account
(including the Part B Accounts of Nonemployee Directors under the Predecessor
Plan), at a rate equal to the 120-month rolling average yield to maturity of the
index called the “Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index” as of
December 31 of the preceding Plan Year, compounded annually.
 
(b)  Beginning on September 30, 1995 and until March 28, 2003, for each Plan
Year earnings shall be credited to the Part B Accounts of Nonemployee Directors
under the Predecessor Plan, at a rate equal to 120% of the 120-month rolling
average yield to maturity  on 10-year United States Treasury Notes as of
December 31 of the preceding Plan Year, compounded annually.
 
(c)  Earnings shall be credited on such valuation dates as the Administrator
shall determine.
 
Section 12.4 Applicability of Part B Account Values
 
The value of each Part B Participant's Part B Account as determined as of a
given date under this Article, plus any amounts subsequently allocated thereto
under this Article and less any amounts distributed or withdrawn under Articles
XIII or XIV shall remain the value thereof for all purposes of Part B of the
Plan until the Part B Account is revalued hereunder.
 
Section 12.5 Vesting of Part B Deferred Compensation Accounts
 
Each Part B Participant's interest in his or her Part B Account shall be 100%
vested and non-forfeitable at all times.
 
Section 12.6 Assignments, Etc. Prohibited
 
No part of any Part B Participant's Part B Account shall be liable for the
debts, contracts or engagements of the Part B Participant, or the Part B
Participant's beneficiaries or successors in interest, or be taken in execution
by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any rights to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments hereunder in any
manner whatsoever except to designate a beneficiary as provided in Section 13.3.
 
ARTICLE XIII
 
DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS
 
 

Section 13.1 Distributions upon a Key Executive's Retirement and a Nonemployee
Director's Separation from Service
 
(a)           Subject to Sections 13.7 and 13.8, the Part B Account of a Key
Executive who incurs a Separation from Service upon his or her Retirement, and
the Part B Account of a Nonemployee Director who incurs a Separation from
Service, in each case other than on account of death or Disability, shall be
paid to the Part B Participant as specified by the Part B Participant in a Part
B Distribution Election made pursuant to Section 13.6 hereof.  Any remaining
balance of the Part B Participant's Part B Account shall be paid to the Part B
Participant, as specified by the Part B Participant in a Part B Distribution
Election made pursuant to this Section 13.1.  Such Part B Distribution Election
shall specify (i) whether payment shall be made in a lump-sum distribution or in
approximately equal annual installments over a period of 1 to 15 years, and
(ii) whether payment(s) shall commence on the first, second, third, fourth or
fifth  anniversary of the date of such Separation of Service, or shall commence,
subject to Section 13.7, within thirty (30) days following the date of such
Separation from Service.  A Part B Participant may elect a distribution pursuant
to this Section 13.1 in such other forms, or payable upon such other
commencement dates, as are specified by the Administrator; provided, however,
that no Part B Distribution Election shall provide for payments to be made more
than 20 years after such Part B Participant’s Separation from Service.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           At the time a Part B Participant elects to defer Qualified Annual
Bonus under Part B of the Plan for a specific Plan Year, he or she shall make a
Part B Distribution Election pursuant to this Section 13.1 with respect to such
deferrals.  At the time a Part B Participant elects to defer Qualified Salary or
Qualified Director Compensation under Part B of the Plan for a specific calendar
year, he or she shall make a Part B Distribution Election pursuant to this
Section 13.1 with respect to such deferrals.  At the time a Part B Participant
elects to defer Qualified Quarterly Bonuses under Part B of the Plan for a
specific calendar year, he or she shall make a Part B Distribution Election
pursuant to this Section 13.1 with respect to such deferrals.  All such Part B
Distribution Elections shall remain in effect and shall apply only to that
portion of the Part B Participant's Part B Account that relates to Qualified
Annual Bonus, Qualified Salary, Qualified Director Compensation or Qualified
Quarterly Bonuses deferred during such Plan Year or calendar year, as
applicable, as the same may increase from time to time.  Notwithstanding any
other provision of this Part B to the contrary, all deferrals of Qualified
Director Compensation with respect to years prior to calendar year 2005, as they
may increase from time to time, shall be accounted for as if they were all
deferred hereunder in a single calendar year (and shall not be combined with any
amounts deferred in 2005 or any other calendar year), and a separate Part B
Distribution Election (as it may be modified pursuant to this Section 13.1 or
otherwise pursuant to this Article XIII) shall apply with respect to such
amounts.  A Part B Distribution Election pursuant to this Section 13.1 for
Qualified Annual Bonus deferrals for a specific Plan Year or for Qualified
Salary, Qualified Director Compensation and Qualified Quarterly Bonus deferrals
for a specific calendar year may be superseded by a subsequent election, which
subsequent election shall then apply to that portion of the Part B Participant’s
Part B Account that relates to deferrals for such Plan Year or calendar year, as
applicable, as the same may increase from time to time.  Notwithstanding the
foregoing, no subsequent election pursuant to this Section 13.1 shall be
effective unless (i) it is made at least twelve (12) months prior to the Part B
Participant's Separation from Service, (ii) such election does not become
effective until twelve (12) months after its submission and (iii) such election
provides for the deferral of the date of commencement of distributions for a
minimum of five (5) additional years.  For purposes of the 5-year re-deferral
limitation set forth in the preceding sentence, distributions that are to be
paid in installments (as opposed to in a lump sum) shall be treated as a single
payment payable on the date the installments are due to commence.
 
Section 13.2 Distributions upon a Key Executive's Pre-Retirement Separation from
Service
 
Subject to Sections 13.7 and 13.8, the Part B Account of a Key Executive who
incurs a Separation from Service prior to his or her Retirement and other than
on account of his or her death or Disability shall be paid to the Part B
Participant in a lump-sum distribution within thirty (30) days following the
date of such Separation from Service, notwithstanding any Part B Distribution
Election pursuant to Section 13.1 to the contrary made by the Part B
Participant.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 13.3 Distributions upon a Part B Participant's Death
 
(a)           The remaining balance of the Part B Account of a Part B
Participant who dies (i) shall be paid to the persons and entities designated by
the Part B Participant as his or her beneficiaries for such purpose and
(ii) shall be paid in the manner set forth in this Section 13.3.  Subject to
Section 13.8, with respect to a Part B Participant who does not incur a
Separation from Service prior to his or her death, such balance shall be paid as
specified by the Part B Participant in a Part B Distribution Election made
pursuant to this Section 13.3, or, if no such election is made, pursuant to
Section 13.1 or Section 13.2, as applicable.  Any such Part B Distribution
Election made pursuant to this Section 13.3 shall specify (i) whether payment
shall be made in a lump-sum distribution or in approximately equal annual
installments over a period of 1 to 15 years, and (ii) whether payment(s) shall
commence on the first, second, third, fourth or fifth  anniversary of the date
of death, or shall commence within thirty (30) days following the date of
death.  Subject to Section 13.8, with respect to a Part B Participant who does
incur a Separation from Service prior to his or her death, upon such Part B
Participant’s death the remaining balance of the Part B Participant’s Part B
Account shall be paid as specified by the Part B Participant in a Part B
Distribution Election made pursuant to this Section 13.3, or, if no such
election is made, pursuant to Section 13.1 or Section 13.2, as applicable.  Any
such Part B Distribution Election made pursuant to this Section 13.3.  shall
specify (1) whether payment shall be made in a lump-sum distribution or in
approximately equal annual installments over a period of 1 to 15 years, and
(2) whether payment(s) shall commence on the first, second, third, fourth or
fifth  anniversary of the date of death, or shall commence within thirty (30)
days following the date of death.
 
(b)           At the time a Part B Participant elects to defer Qualified Annual
Bonus under Part B of the Plan for a specific Plan Year, he or she shall make a
Part B Distribution Election pursuant to this Section 13.3 with respect to such
deferrals.  At the time a Part B Participant elects to defer Qualified Salary or
Qualified Director Compensation under Part B of the Plan for a specific calendar
year, he or she shall make a Part B Distribution Election pursuant to this
Section 13.3 with respect to such deferrals.  At the time a Part B Participant
elects to defer Qualified Quarterly Bonuses under Part B of the Plan for a
specific calendar year, he or she shall make a Part B Distribution Election
pursuant to this Section 13.3 with respect to such deferrals.  All such Part B
Distribution Elections shall remain in effect and shall apply only to that
portion of the Part B Participant's Part B Account that relates to Qualified
Annual Bonus, Qualified Salary, Qualified Director Compensation or Qualified
Quarterly Bonuses deferred during such Plan Year or calendar year, as
applicable, as the same may increase from time to time.  A Part B Distribution
Election pursuant to this Section 13.3 for Qualified Annual Bonus deferrals for
a specific Plan Year or for Qualified Salary, Qualified Director Compensation
and Qualified Quarterly Bonus deferrals for a specific calendar year may be
superseded by a subsequent election, which subsequent election shall then apply
to that portion of the Part B Participant’s Part B Account that relates to
deferrals for such Plan Year or calendar year, as applicable, as the same may
increase from time to time.  Notwithstanding the foregoing, no subsequent
election pursuant to this Section 13.3 shall be effective unless (i) it is made
at least twelve (12) months prior to the Part B Participant's death, (ii) such
election does not become effective until twelve (12) months after its submission
and (iii) such election provides for the deferral of the date of commencement of
distributions for a minimum of five (5) additional years.  For purposes of the
5-year re-deferral limitation set forth in the preceding sentence, distributions
that are to be paid in installments (as opposed to in a lump sum) shall be
treated as a single payment payable on the date the installments are due to
commence.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 13.4 Distributions upon a Part B Participant's Disability
 
(a)           The remaining balance of the Part B Account of a Part B
Participant who becomes Disabled shall be paid in the manner set forth in this
Section 13.4.  Subject to Section 13.8, with respect to a Part B Participant who
does not incur a Separation from Service prior to his or her Disability, such
balance shall be paid, as specified by the Part B Participant in a Part B
Distribution Election made pursuant to this Section 13.4, or, if no such
election is made, pursuant to Section 13.1 or Section 13.2, as applicable.  Any
such Part B Distribution Election made pursuant to this Section 13.4 shall
specify (i) whether payment shall be made in a lump-sum distribution or in
approximately equal annual installments over a period of 1 to 15 years, and
(ii) whether payment(s) shall commence on the first, second, third, fourth or
fifth  anniversary of the date of Disability, or shall commence within thirty
(30) days following the date of Disability.  Subject to Section 13.8, with
respect to a Part B Participant who does incur a Separation from Service prior
to his or her Disability, upon such Part B Participant’s Disability the
remaining balance of the Part B Participant’s Part B Account shall be paid as
specified by the Part B Participant in a Part B Distribution Election made
pursuant to this Section 13.4, or, if no such election is made, pursuant to
Section 13.1 or Section 13.2, as applicable.  Any such Part B Distribution
Election made pursuant to this Section 13.4 shall specify (1) whether payment
shall be made in a lump-sum distribution or in approximately equal annual
installments over a period of 1 to 15 years, and (2) whether payment(s) shall
commence on the first, second, third, fourth or fifth  anniversary of the date
of Disability, or shall commence within thirty (30) days following the date of
Disability.
 
(b)           At the time a Part B Participant elects to defer Qualified Annual
Bonus under Part B of the Plan for a specific Plan Year, he or she shall make a
Part B Distribution Election pursuant to this Section 13.4 with respect to such
deferrals.  At the time a Part B Participant elects to defer Qualified Salary or
Qualified Director Compensation under Part B of the Plan for a specific calendar
year, he or she shall make a Part B Distribution Election pursuant to this
Section 13.4 with respect to such deferrals.  At the time a Part B Participant
elects to defer Qualified Quarterly Bonuses under Part B of the Plan for a
specific calendar year, he or she shall make a Part B Distribution Election
pursuant to this Section 13.4 with respect to such deferrals.  All such Part B
Distribution Elections shall remain in effect and shall apply only to that
portion of the Part B Participant's Part B Account that relates to Qualified
Annual Bonus, Qualified Salary, Qualified Director Compensation or Qualified
Quarterly Bonuses deferred during such Plan Year or calendar year, as
applicable, as the same may increase from time to time.  A Part B Distribution
Election pursuant to this Section 13.4 for Qualified Annual Bonus deferrals for
a specific Plan Year or for Qualified Salary, Qualified Director Compensation
and Qualified Quarterly Bonus deferrals for a specific calendar year may be
superseded by a subsequent election, which subsequent election shall then apply
to that portion of the Part B Participant’s Part B Account that relates to
deferrals for such Plan Year or calendar year, as applicable, as the same may
increase from time to time.  Notwithstanding the foregoing, no subsequent
election pursuant to this Section 13.4 shall be effective unless (i) it is made
at least twelve (12) months prior to the Part B Participant's Disability,
(ii) such election does not become effective until twelve (12) months after its
submission and (iii) such election provides for the deferral of the date of
commencement of distributions for a minimum of five (5) additional years.  For
purposes of the 5-year re-deferral limitation set forth in the preceding
sentence, distributions that are to be paid in installments (as opposed to in a
lump sum) shall be treated as a single payment payable on the date the
installments are due to commence.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 13.5 Distributions upon a Change in Control
 
At the time a Part B Participant (i) elects to defer Qualified Annual Bonus
under Part B of the Plan for a specific Plan Year, (ii) elects to defer
Qualified Salary or Qualified Director Compensation under Part B of the Plan for
a specific calendar year and (iii) elects to defer Qualified Quarterly Bonuses
under Part B of the Plan for a specific calendar year, he or she shall have the
opportunity to make a Part B Distribution Election pursuant to this Section 13.5
with respect to such deferrals such that, subject to Section 13.8, the remaining
balance of that portion of the Part B Account of the Part B Participant at the
time of a Change in Control shall be paid in the manner set forth in this
Section 13.5 (whether or not such Change in Control occurs prior to or following
the Part B Participant’s Separation from Service for any reason).  Such Part B
Distribution Election shall specify (i) whether payment shall be made in a
lump-sum distribution or in approximately equal annual installments over a
period of 1 to 3 years, and (ii) whether payment(s) shall commence on the first
anniversary of the date of the Change in Control, or shall commence within
thirty (30) days following the date of the Change in Control.  Each such Part B
Distribution Election shall be irrevocable and shall apply only to that portion
of the Part B Participant's Part B Account that relates to Qualified Annual
Bonus, Qualified Salary, Qualified Director Compensation or Qualified Quarterly
Bonuses deferred during such Plan Year or calendar year, as applicable, as the
same may increase from time to time.
 
Section 13.6 Optional Distributions
 
(a)           At the time a Part B Participant (i) elects to defer Qualified
Annual Bonus under Part B of the Plan for a specific Plan Year, (ii) elects to
defer Qualified Salary or Qualified Director Compensation under Part B of the
Plan for a specific calendar year and (iii) elects to defer Qualified Quarterly
Bonuses under Part B of the Plan for a specific calendar year, he or she may
also elect with respect to such deferrals, pursuant to this Section 13.6, to
receive, subject to Section 13.8, a special, lump-sum distribution of any or all
of such deferrals on a date specified by the Part B Participant in a Part B
Distribution Election, which date must be at least 24 months after the date of
such election.  Any such special distribution shall be made within five (5)
business days after the date therefor specified by the Part B Participant.
 
(b)           An election pursuant to this Section 13.6 may be superseded by a
subsequent election; provided, however, that such subsequent election shall not
be effective unless: (i) it is made at least twelve (12) months prior to the
date upon which the special distribution would have otherwise been made;
(ii) the subsequent election is not effective until twelve (12) months after its
submission; and (ii) the date of the special distribution specified in the
subsequent election is at least five (5) years later than the date specified in
the initial election.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 13.7 Required Delay in Payments to Certain Part B Participants
 
Notwithstanding anything herein to the contrary: no distributions to a Specified
Employee under Part B of the Plan that are to be made as a result of the
Specified Employee’s Separation from Service for any reason other than death or
Disability shall be made or commence prior to the date that is the earlier of
six months after the date of Separation from Service or the date of the
Specified Employee’s death, or such shorter period that, in the opinion of such
counsel, is sufficient to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A
(the “Section 409A Taxes”); provided that any distributions that otherwise would
have been payable during such six-month (or shorter) period shall continue to
accrue earnings under Article XII and shall be distributed (together with any
earnings thereon) in lump sum on the first day following the expiration of such
six-month (or shorter) period.
 
Section 13.8 Ordering of Distribution Elections
 
In the event that a portion of a Part B Participant’s Part B Account becomes
payable under two or more Part B Distribution Elections made pursuant to
Sections 13.1 through 13.6, the Part B Distribution Election that would result
in the complete distribution of that portion of the Part B Participant’s Part B
Account on the earliest date shall control.  For purposes of this Section 13.8,
the payment of distributions pursuant to Section 13.2 following a Separation
from Service other than by reason of death or Disability prior to Retirement
shall be considered a Part B Distribution Election to receive such amounts in
the manner specified in Section 13.2.
 
By way of example, assume that a Part B Participant elects with respect to
deferrals of Qualified Salary for the calendar year 2005 to receive
distributions of that portion of the Part B Participant’s Part B Account
(i) pursuant to Section 13.1 in equal annual installments over 15 years
commencing on the first anniversary of his or her Separation from Service upon
Retirement and (ii) pursuant to Section 13.5 in lump sum within in 5 days
following a Change in Control.  Assume further that the Part B Participant
incurs a Separation from Service due to Retirement on July 1, 2007 and that a
Change in Control subsequently occurs on February 17, 2010.  On July 1, 2008,
the Part B Participant would commence receipt of distributions with respect to
his or her Qualified Salary deferrals from the calendar year 2005 (increased by
any earnings thereon), installments of which would be paid on July 1, 2008 and
July 1, 2009, then, within 5 days of February 17, 2010, the Part B Participant
would receive a lump sum distribution of the remaining portion of his or her
Part B Account that relates to deferrals of Qualified Salary during the calendar
year 2005 (together with any earnings thereon).
 
Section 13.9 Timing of Distribution Elections for Certain Section 409A Deferrals
 
Notwithstanding anything herein to the contrary, each Part B Participant who has
not previously made a Change of Control Distribution Election pursuant to
Section 13.5 may make such a distribution election with respect to Section 409A
Deferrals pursuant to this Article XIII (and shall have the ability to replace
such election with subsequent elections without the imposition of any of the
limitations on subsequent elections set forth in this Article XIII) at any time
prior to December 31, 2007; provided, however, that no such Change of Control
Distribution Election made in the calendar year 2007 may change payment
elections with respect to payments that the Part B Participant would otherwise
receive in the calendar year 2007, or to accelerate payments into calendar year
2007 that would not have otherwise been made in 2007.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 13.10 Applicable Taxes
 
All distributions under Part B of the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.
 
ARTICLE XIV
 
WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS
 
Section 14.1 Hardship Distributions from Part B Accounts
 
(a)           By delivering a written election to such effect to the
Administrator, at any time a Part B Participant may elect to take a distribution
from the Part B Participant's Part B Account on account of the Part B
Participant's Hardship, but only to the extent that the Hardship is not
otherwise relievable:
 
(i)           through reimbursement or compensation by insurance or otherwise,
 
(ii)           by liquidation of the Participant’s assets (to the extent that
such liquidation does not itself cause a Hardship), or
 
(iii)           cessation of deferrals under the Plan.
 
(b)           The amount of the hardship withdrawal pursuant to this Section
14.1 shall not exceed the amount reasonably necessary to satisfy the emergency
need (which may include amounts necessary to pay any Federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution).
 
Section 14.2 Withdrawals to Pay Employment Taxes
 
The Administrator shall automatically make a distribution from a Part B
Participant's Part B Account as and to the extent necessary, as determined by
the Administrator, to pay (a) the Federal Insurance Contributions Act (FICA) tax
imposed on the Part B Participant in respect of Section 409A Deferrals under
Sections 3101, 3121(a) and 3121(v)(2) of the Code, as applicable, and/or (b) any
income tax withholding imposed on the Part B Participant in respect of Section
409A Deferrals under federal, state or local tax law as a result of the payment
of the FICA tax; provided, in each case, that such distribution does not exceed
the aggregate amount of the FICA tax and such income tax withholding.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 14.3 Withdrawals Upon Amounts Becoming Subject to Section 409A
 
The Administrator shall automatically make a distribution from a Part B
Participant's Part B Account at any time the Administrator determines, upon the
advice of counsel, that all or a portion of Part B of this Plan fails to meet
the requirements of Section 409A; provided that any distribution pursuant to
this Section 14.3 does not exceed the amount required to be included in income
as a result of the failure to comply with the requirements of Section 409A.
 
Section 14.4 Payment of Withdrawals
 
All withdrawals under this Article XIV shall be paid within thirty (30) days
after either (i) a valid election to withdraw pursuant to Section 14.1 is
delivered to the Administrator or (ii) the Administrator makes a determination
to permit the withdrawal under Sections 14.2 or 14.3. The Administrator shall
give prompt notice to the Part B Participant if an election under Section 14.1
is invalid and is therefore rejected, identifying the reason(s) for the
invalidity.  If the Administrator has not paid but has not affirmatively
rejected an election within the applicable thirty (30) day deadline, then the
election shall be deemed rejected, on the thirtieth (30th) day, as
applicable.  If a withdrawal election is rejected, the Part B Participant may
bring a claim for benefits under Section 15.11.
 
Section 14.5 Effect of Withdrawals
 
If a Part B Participant receives a withdrawal under this Article XIV after
payments have commenced under Article XIII, the remaining payments shall be
recalculated, by reamortizing the remaining payments over the remaining term and
applying the then-current rate used to credit earnings under Section 12.3.
 
Section 14.6 Applicable Taxes
 
All withdrawals under Part B of the Plan shall be subject to withholding for all
amounts which the Company is required to withhold under federal, state or local
tax law.
 
ARTICLE XV
 
ADMINISTRATIVE PROVISIONS
 
Section 15.1 Administrator's Duties and Powers
 
The Administrator shall conduct the general administration of Part B of the Plan
in accordance with Part B of the Plan and shall have all the necessary power,
authority and discretion to carry out that function.  Among its necessary powers
and duties are the following:
 
 
37

--------------------------------------------------------------------------------

 
 
(a)           To delegate all or part of its function as Administrator to others
and to revoke any such delegation.
 
(b)           To determine questions of eligibility of Part B Participants and
their entitlement to benefits, subject to the provisions of Section 15.11.
 
(c)           To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians, or other persons
to render service or advice with regard to any responsibility the Administrator
or the Board has under Part B of the Plan, or otherwise, to designate such
persons to carry out fiduciary responsibilities under Part B of the Plan, and
(together with the Committee, the Company, the Board and the officers and
Employees of the Company) to rely upon the advice, opinions or valuations of any
such persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.
 
(d)           To interpret Part B of the Plan and any relevant facts for purpose
of the administration and application of Part B of the Plan, in a manner not
inconsistent with Part B of the Plan or applicable law and to amend or revoke
any such interpretation.
 
(e)           To conduct claims procedures as provided in Section 15.11.
 
Section 15.2 Limitations Upon Powers
 
The Plan shall be uniformly and consistently administered, interpreted and
applied with regard to all Part B Participants in similar circumstances.  The
Plan shall be administered, interpreted and applied fairly and equitably and in
accordance with the specified purposes of Part B of the Plan.  Notwithstanding
the foregoing, the distribution forms and commencement dates specified in
Section 13.1(a) shall apply to such Part B Participants, and in such manner, as
the Administrator determines in its sole discretion.
 
Section 15.3 Final Effect of Administrator Action
 
Except as provided in Section 15.11, all actions taken and all determinations
made by the Administrator in good faith shall be final and binding upon all Part
B Participants, the Company and any person interested in Part B of the Plan.
 
Section 15.4 Delegation by Administrator
 
(a)           The Administrator may, but need not, appoint a delegate (the
“Delegate”) which may be a single individual or a Committee consisting of two or
more members, to hold office during the pleasure of the Administrator.  The
Delegate shall have such powers and duties as are delegated to it by the
Administrator.  The Delegate and/or Committee members shall not receive payment
for their services as such.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           Appointment of the Delegate and/or Committee members shall be
effective upon filing of written acceptance of appointment with the
Administrator.
 
(c)           The Delegate and/or Committee member may resign at any time by
delivering written notice to the Administrator.
 
(d)           Vacancies in the Delegate and/or Committee shall be filled by the
Administrator.
 
(e)           If there is a Committee, the Committee shall act by a majority of
its members in office; provided, however, that the Committee may appoint one of
its members or a delegate to act on behalf of the Committee on matters arising
in the ordinary course of administration of Part B of the Plan or on specific
matters.
 
Section 15.5 Indemnification by the Company; Liability Insurance
 
The Company shall pay or reimburse any of the Company's officers, directors,
Committee members or Employees who are fiduciaries with respect to Part B of the
Plan for all expenses incurred by such persons in, and shall indemnify and hold
them harmless from, all claims, liability and costs (including reasonable
attorneys' fees) arising out of the good faith performance of their duties under
Part B of the Plan.  The Company may obtain and provide for any such person, at
the Company's expense, liability insurance against liabilities imposed on such
person by law.
 
Section 15.6 Recordkeeping
 
(a)           The Administrator shall maintain suitable records of each Part B
Participant's Part B Account which, among other things, shall show separately
deferrals and the earnings credited thereon, as well as distributions and
withdrawals therefrom and records of its deliberations and decisions.
 
(b)           The Administrator shall appoint a secretary, and at its
discretion, an assistant secretary, to keep the record of proceedings, to
transmit its decisions, instructions, consents or directions to any interested
party, to execute and file, on behalf of the Administrator, such documents,
reports or other matters as may be necessary or appropriate under ERISA and to
perform ministerial acts.
 
(c)           The Administrator shall not be required to maintain any records or
accounts which duplicate any records or accounts maintained by the Company.
 
Section 15.7 Statement to Part B Participants
 
By March 15 of each year, the Administrator shall furnish to each Part B
Participant a statement setting forth the value of the Part B Participant's Part
B Account as of the preceding December 31 and such other information as the
Administrator shall deem advisable to furnish.
 
Section 15.8 Inspection of Records
 
Copies of the Plan and records of a Part B Participant's Part B Account shall be
open to inspection by the Part B Participant or the Part B Participant's duly
authorized representatives at the office of the Administrator at any reasonable
business hour.
 
Section 15.9 Identification of Fiduciaries
 
The Administrator shall be the named fiduciary of Part B of the Plan and, as
permitted or required by law, shall have exclusive authority and discretion to
operate and administer Part B of the Plan.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 15.10 Procedure for Allocation of Fiduciary Responsibilities
 
(a)           Fiduciary responsibilities under Part B of the Plan are allocated
as follows:
 
(i)           The sole duties, responsibilities and powers allocated to the
Board, any Committee and any fiduciary shall be those expressly provided in the
relevant Sections of Part B of the Plan.
 
(ii)           All fiduciary duties, responsibilities, and powers not allocated
to the Board, any Committee or any fiduciary, are hereby allocated to the
Administrator, subject to delegation.
 
(b)           Fiduciary duties, responsibilities and powers under Part B of the
Plan may be reallocated among fiduciaries by amending the Plan in the manner
prescribed in Section 16.6, followed by the fiduciaries' acceptance of, or
operation under, such amended Plan.
 
Section 15.11 Claims Procedure
 
(a)           Any Part B Participant or Beneficiary has the right to make a
written claim for benefits under Part B of the Plan.  If such a written claim is
made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the claimant:
 
(i)  the specific reason or reasons for such denial;
 
(ii)           specific reference to pertinent Plan provisions on which the
denial is based;
 
(iii)           a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and
 
(iv)  an explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.
 
(b)           The written  notice of any claim denial pursuant to Section
15.11(a) shall be given not later than thirty (30) days after receipt of the
claim by the Administrator, unless the Administrator determines that special
circumstances require an extension of time for processing the claim, in which
event:
 
(i)  written notice of the extension shall be given by the Administrator to the
claimant prior to thirty(30) days after receipt of the claim;
 
(ii)           the extension shall not exceed a period of thirty (30) days from
the end of the initial thirty (30) day period for giving notice of a claim
denial; and
 
(iii)           the extension notice shall indicate (A) the special
circumstances requiring an extension of time and (B) the date by which the
Administrator expects to render the benefit determination.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)           The decision of the Administrator shall be final unless the
claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board, or its delegate,
for an appeal of the denial.  During that sixty (60) day period, the claimant
shall be provided, upon request and free of charge, reasonable access to , and
copies of, all documents, records and other information relevant  to the claim
for benefits.  The claimant shall be provided the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits as part of the claimant’s appeal.  The claimant may act in these
matters individually, or through his or her authorized representative.
 
(d)           After receiving the written appeal, if the Board, or its delegate,
shall issue a written decision notifying the claimant of its decision on review,
not later than thirty (30) days after receipt of the written appeal, unless the
Board or its delegate determines that special circumstances require an extension
of time for reviewing the appeal, in which event:
 
(i)           written notice of the extension shall be given by the Board or its
delegate prior to thirty (30) days after receipt of the written appeal;
 
(ii)           the extension shall not exceed a period of thirty (30) days from
the end of the initial thirty (30) day review period;
 
(iii)           the extension notice shall indicate (A) the special
circumstances requiring an extension of time and (B) the date by which the Board
or its delegate expects to render the appeal decision.
 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal.  If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.
 
(e)           In conducting the review on appeal, the Board or its delegate
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  If the Board or its delegate upholds the denial, the written
notice of decision from the Board or its delegate shall set forth, in a manner
calculated to be understood by the claimant:
 
(i)  the specific reason or reasons for the denial
 
(ii)           specific reference to pertinent Plan provisions on which the
denial is based;
 
(iii)           a statement that the claimant is entitled to be receive, upon
request and free of charge, reasonable access to , and copies of, all documents,
records and other information relevant  to the claim for benefits.
 
(iv)  A statement of the claimant’s right to bring a civil action under ERISA
502(a).
 
(f)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the claimant shall be deemed to have duly exhausted
the administrative remedies available under the plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 15.12 Conflicting Claims
 
If the Administrator is confronted with conflicting claims concerning a Part B
Participant's Part B Account, the Administrator may interplead the claimants in
an action at law, or in an arbitration conducted in accordance with the rules of
the American Arbitration Association, as the Administrator shall elect in its
sole discretion, and in either case, the attorneys' fees, expenses and costs
reasonably incurred by the Administrator in such proceeding shall be paid from
the Part B Participant's Part B Account.
 
Section 15.13 Service of Process
 
The Secretary of Computer Sciences Corporation is hereby designated as agent of
the Plan for the service of legal process.
 
ARTICLE XVI
 
MISCELLANEOUS PROVISIONS
 
Section 16.1 Termination of Part B of the Plan
 
(a)           While Part B of the Plan is intended as a permanent program, the
Board shall have the right at any time to declare Part B of the Plan terminated
completely as to the Company or as to any group, division or other operational
unit thereof or as to any affiliate thereof.
 
(b)           Discharge or layoff of any Employees without such a declaration
shall not result in a termination of Part B of the Plan.
 
(c)           Subject to Section 16.1(d), in the event of any termination, the
Board, in its sole and absolute discretion may elect to:
 
(i)           maintain Part B Participants' Part B Accounts, payment of which
shall be made in accordance with Articles XIII and XIV; or
 
(ii)           to the extent permissible under Section 409A without the
imposition of the Section 409A Taxes, liquidate all of Part B of the Plan and
distribute each Part B Participant's Part B Account in a lump sum or in
installments; provided that all such distributions (i) commence no earlier than
the date that is twelve (12) months following the date of such termination (or
such earlier date permitted under Section 409A without the imposition of the
Section 409A Taxes) and (ii) are completed by the date that is twenty-four (24)
months following the date of such termination (or such later date permitted
under Section 409A without the imposition of the Section 409A Taxes).
 
(d)           Notwithstanding anything herein to the contrary, to the extent
permitted under Section 409A without the imposition of the Section 409A Taxes,
the Board (including the board of directors of any successor the to Company)
shall have the right at any time within the period beginning thirty (30) days
prior to a Change in Control and ending twelve (12) months following a Change in
Control, to completely terminate Part B of this Plan.  In the event of a Plan
termination pursuant to this Section 16.1(d), the Administrator shall liquidate
all of Part B of this Plan and distribute each Part B Participant's Part B
Account in a lump sum or in installments; provided that all such distributions
are completed by the date that is thirty (30) days following the date of such
termination.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 16.2 Limitation on Rights of Part B Participants
 
The Plan is strictly a voluntary undertaking on the part of the Company and
shall not constitute a contract between the Company and any Employee or any
Nonemployee Director, or consideration for, or an inducement or condition of,
the employment of an Employee or service of a Nonemployee Director.  Nothing
contained in Part B of the Plan shall give any Employee or Nonemployee Director
the right to be retained in the service of a Company or to interfere with or
restrict the right of the Company, which is hereby expressly reserved, to
discharge or retire any Employee or Nonemployee Director, except as otherwise
provided by a written employment agreement between the Company and the Employee
or Nonemployee Director, at any time without notice and with or without
cause.  Inclusion under Part B of the Plan will not give any Employee or
Nonemployee Director any right or claim to any benefit hereunder except to the
extent such right has specifically become fixed under the terms of Part B of the
Plan.  The doctrine of substantial performance shall have no application to
Employees, Nonemployee Directors, Part B Participants or any other persons
entitled to payments under Part B of the Plan.
 
Section 16.3 Consolidation or Merger; Adoption of Plan by Other Companies
 
(a)           In the event of the consolidation or merger of the Company with or
into any other entity, or the sale by the Company of substantially all of its
assets, the resulting successor may continue Part B of the Plan by adopting it
in a resolution of its Board of Directors.  If within 90 days from the effective
date of such consolidation, merger or sale of assets, such successor corporation
does not adopt Part B of the Plan, Part B of the Plan shall be terminated in
accordance with Section 16.1.
 
(b)           There shall be no merger or consolidation with, or transfer of the
liabilities of Part B of the Plan to, any other plan unless each Part B
Participant in Part B of the Plan would have, if the combined or successor plans
were terminated immediately after the merger, consolidation, or transfer, an
account which is equal to or greater than his or her corresponding Part B
Account under Part B of the Plan had Part B of the Plan been terminated
immediately before the merger, consolidation or transfer.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 16.4 Errors and Misstatements
 
In the event of any misstatement or omission of fact by a Part B Participant to
the Administrator or any clerical error resulting in payment of benefits in an
incorrect amount, the Administrator shall promptly cause the amount of future
payments to be corrected upon discovery of the facts and shall cause the Company
to pay the Part B Participant or any other person entitled to payment under Part
B of the Plan any underpayment in cash in a lump sum, or to recoup any
overpayment from future payments to the Part B Participant or any other person
entitled to payment under Part B of the Plan in such amounts as the
Administrator shall direct, or to proceed against the Part B Participant or any
other person entitled to payment under Part B of the Plan for recovery of any
such overpayment.
 
Section 16.5 Payment on Behalf of Minor, Etc.
 
In the event any amount becomes payable under Part B of the Plan to a minor or a
person who, in the sole judgment of the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefor,
the Administrator may direct that such payment be made to any person found by
the Administrator in its sole judgment, to have assumed the care of such minor
or other person.  Any payment made pursuant to such determination shall
constitute a full release and discharge of the Company, the Board, the
Administrator, the Committee and their officers, directors and employees.
 
Section 16.6 Amendment of Plan
 
The Plan may be wholly or partially amended by the Board from time to time, in
its sole and absolute discretion, including prospective amendments which apply
to amounts held in a Part B Participant's Part B Account as of the effective
date of such amendment and including retroactive amendments necessary to conform
to the provisions and requirements of ERISA or the Code; provided, however, that
no amendment shall decrease the amount of any Part B Participant's Part B
Account as of the effective date of such amendment.  Notwithstanding the
foregoing, Section 16.7 shall not be amended in any respect on or after a Change
in Control and no amendment to this Plan shall reduce, limit or eliminate any
rights of a Part B Participant to distributions pursuant to Article XIV for
deferrals for which elections under Article XI occurred prior to the effective
date of the amendment, without the Part B Participant’s prior written consent,
except for amendments necessary to conform to the provisions and requirements of
ERISA or the Code.
 
 
44

--------------------------------------------------------------------------------

 
Section 16.7 Funding
 
(a)           Subject to Section 16.7(b), all benefits payable under Part B of
the Plan will be paid from the general assets of the Company and no Part B
Participant or beneficiary shall have any claim against any specific assets of
the Company.
 
(b)           Not later than the occurrence of a Change in Control, the Company
shall cause to be transferred to a grantor trust described in Section 671 of the
Code, assets equal in value to all accrued obligations under Part B of the Plan
as of one day following a Change in Control, in respect of both active employees
of the Company and retirees as of that date.  Such trust by its terms shall,
among other things, be irrevocable.  The value of liabilities and assets
transferred to the trust shall be determined by one or more nationally
recognized firms qualified to provide actuarial services as described in Section
4 of the Computer Sciences Corporation Severance Plan for Senior Management and
Key Employees.  The establishment and funding of such trust shall not affect the
obligation of the Company to provide benefits payments under the terms of Part B
of the Plan to the extent such benefits are not paid from the trust.
 
Section 16.8 Governing Law
 
The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of California, except to the extent such laws may be
preempted by ERISA.
 
Section 16.9 Pronouns and Plurality
 
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
 
Section 16.10 Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of Part B of the Plan.
 
Section 16.11 References
 
Unless the context clearly indicates to the contrary, a reference to a statute,
regulation or document shall be construed as referring to any subsequently
enacted, adopted or executed statute, regulation or document.
 

 
45

--------------------------------------------------------------------------------

 
